EXHIBIT 10.1

 

ASSET PURCHASE AGREEMENT

 

Among

 

ENTRAVISION COMMUNICATIONS CORPORATION

 

ENTRAVISION HOLDINGS, LLC

 

ENTRAVISION-TEXAS LIMITED PARTNERSHIP

 

LIBERMAN BROADCASTING OF DALLAS, INC.

 

AND

 

LIBERMAN BROADCASTING OF DALLAS LICENSE CORP.

 

RELATING TO THE ACQUISITION OF

 

KTCY (FM) (101.7 FM, LICENSED TO AZLE, TX)

 

KZZA (FM) (106.7 FM, LICENSED TO MUENSTER, TX)

 

KZMP (FM) (104.9 FM, LICENSED TO PILOT POINT, TX)

 

KZMP (AM) (1540 AM, LICENSED TO UNIVERSITY PARK, TX)

 

and

 

KBOC (FM) (98.3 FM, LICENSED TO BRIDGEPORT, TX)

 

Dated as of August 2, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I          DEFINITIONS

   1         1.1   Definitions    1         1.2   Knowledge    10         1.3  
Construction    10

ARTICLE II         PURCHASE AND SALE OF ASSETS

   10         2.1   Assets to Be Conveyed    10         2.2   Excluded Assets   
12

ARTICLE III       PURCHASE PRICE; METHOD OF PAYMENT; ESCROW DEPOSIT

   13         3.1   Purchase Price    13         3.2   Liabilities Assumed    14
        3.3   Escrow Deposit    14         3.4   Remedies    15         3.5  
Allocation    16         3.6   Post-Closing Prorations and Adjustments    16

ARTICLE IV       REPRESENTATIONS AND WARRANTIES BY SELLER

   18         4.1   Organization and Standing    18         4.2   Authorization
   18         4.3   FCC Licenses    18         4.4   Purchased Assets    21
        4.5   Insurance    22         4.6   Litigation    22         4.7  
Contracts    22         4.8   Insolvency    23         4.9   Reports    23
        4.10   No Defaults    23         4.11   Reserved    24         4.12  
Environmental Compliance    24         4.13   Intellectual Property    24
        4.14   Brokers    25

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

        4.15    Reserved    26         4.16    Employees and Employee Benefits.
   26         4.17    Taxes.    26         4.18    No Interference with Signal.
   26         4.19    Financial Statements.    26         4.20    Affiliate
Transactions    27         4.21    Principal Advertisers    27

ARTICLE V         REPRESENTATIONS AND WARRANTIES BY BUYER

   27         5.1    Organization and Standing    27         5.2    No Defaults
   27         5.3    Authorization    28         5.4    Brokers    28
        5.5    Qualification as a Broadcast Licensee    28         5.6   
Litigation    28         5.7    Approvals and Consents    29         5.8   
Financing    29

ARTICLE VI       COVENANTS

   29         6.1    Affirmative Covenants of Seller    29         6.2   
Negative Covenants of Seller    32         6.3    Consents and Filings; Matters
Related to Title Policies    33         6.4    KBOC Upgrade    35         6.5   
COBRA Continuation Coverage.    35         6.6    Confidentiality    35
        6.7    Corporate Name    36         6.8    Seller Access    36
        6.9    LMA    36

ARTICLE VII     ADDITIONAL AGREEMENTS

   37         7.1    Application for Commission Consent    37         7.2   
Mutual Right to Terminate    37         7.3    Buyer’s Right to Terminate    38

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

        7.4    Seller’s Right to Terminate    38         7.5    Effect of
Termination    38         7.6    Risk of Loss    39         7.7    Transfer
Taxes; FCC Filing Fees; HSRA Filing Fees; Expenses.    40         7.8   
Invoices    41         7.9    Non-Compete; Non-Solicitation; Confidentiality   
41         7.10    Environmental Assessment    42         7.11    Potential
Additional Post-Closing Transactions    43

ARTICLE VIII    CLOSING CONDITIONS

   44         8.1    Conditions Precedent to Buyer’s Obligations    44
        8.2    Conditions Precedent to Seller’s Obligations    46

ARTICLE IX       ITEMS TO BE DELIVERED AT THE CLOSING

   47         9.1    Seller’s Performance at Closing    47         9.2   
Buyer’s Performance at Closing    49

ARTICLE X         INDEMNIFICATION

   50         10.1    Indemnification by Seller    50         10.2   
Indemnification by Buyer    51         10.3    Third-Party Claims    52
        10.4    Survival of Representations and Warranties    53         10.5   
Limitations    53         10.6    Exclusivity    54         10.7    Subrogation
   54

ARTICLE XI       MISCELLANEOUS PROVISIONS

   55         11.1    Notices    55         11.2    Benefit and Assignment    56
        11.3    Public Announcements    56         11.4    Other Documents    56
        11.5    Appendices    57         11.6    Attorneys’ Fees    57
        11.7    Governing Law    57

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

        11.8    Arbitration    57         11.9    Counterparts    59
        11.10    Headings    59         11.11    Entire Agreement    59
        11.12    Personal Liability    59         11.13    Post-Closing
Cooperation With Respect to Financial Statements    59

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

APPENDIXES, SCHEDULES AND EXHIBITS

 

APPENDIX 1   Matters Related to Section 7.11.2 SCHEDULE I   Identification of
Contracts to be Assumed SCHEDULE II   Owned Real Property/Leasehold Interests
SCHEDULE III   List of all Permits and FCC Licenses SCHEDULE IV   List of
Required Consents SCHEDULE V   Identification of Principal Items of Tangible
Personal Property SCHEDULE VI   Insurance Coverage Maintained by Seller on the
Purchased Assets SCHEDULE VII   Environmental Compliance SCHEDULE VIII  
Estimated Prorations and Adjustments SCHEDULE IX   Identification of
Intellectual Property SCHEDULE X   Principal Advertisers SCHEDULE XI  
Information to be Provided to Buyer SCHEDULE XII   Maximum Permissible Outage
Periods EXHIBIT A   Legal Opinion of Seller’s Counsel EXHIBIT B   Legal Opinion
of Seller’s FCC Counsel EXHIBIT C   Legal Opinion of Buyer’s Counsel EXHIBIT D  
Form of Estoppels and Consents EXHIBIT E   Form of Escrow Agreement

 

-v-



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT is made and entered into this 2nd day of August,
2006 (the “Execution Date”), by and among Entravision Communications
Corporation, a Delaware corporation (“ECC”), Entravision-Texas Limited
Partnership, a Texas limited partnership (“ECC LP”) and Entravision Holdings,
LLC, a California limited liability company (“Holdings”), on the one hand, and
Liberman Broadcasting of Dallas, Inc., a California corporation (“LBI”); and
Liberman Broadcasting of Dallas License Corp., a California corporation (“LBI
Sub”), on the other. ECC, ECC LP and Holdings are referred to collectively as
“Seller” and LBI and LBI Sub are referred to collectively as “Buyer.”

W I T N E S S E T H:

WHEREAS, Seller owns certain assets used or held for use principally in
connection with the operation of the following radio broadcast stations and
their related auxiliary facilities, if any (each a “Station” and, collectively,
the “Stations”):

KTCY (FM) (101.7 FM, licensed to Azle, TX)

KZZA (FM) (106.7 FM, licensed to Muenster, TX)

KZMP (FM) (104.9 FM, licensed to Pilot Point, TX)

KZMP (AM) (1540 AM, licensed to University Park, TX)

KBOC (FM) (98.3 FM, licensed to Bridgeport, TX)

WHEREAS, Seller desires to sell and assign to Buyer the Stations, the businesses
of the Stations, and their respective related assets, and the licenses, permits
and other authorizations issued by the Federal Communications Commission (the
“FCC” or “Commission”) for or in connection with the operation of the Stations,
including any and all pending applications therefor (together with any renewals,
extensions, additions or modifications thereof, the “FCC Licenses”);

WHEREAS, LBI Sub desires to acquire the FCC Licenses, and LBI desires to acquire
from Seller all the other assets owned by the Seller used or held for use
principally for the Stations and the businesses related thereto; and

WHEREAS, the FCC Licenses may not be assigned to LBI Sub without the prior
written consent of the Commission.

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the Parties, intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. Unless otherwise stated in this Agreement, the following terms
shall have the following meanings:

“ABC Tower Lease” means that certain Tower Lease Agreement dated as of
November 6, 1998, by and between Entravision Broadcasting Corporation (as
successor in interest to First Broadcasting Towers, L.P.) and ABC, Inc., which
lease has not been amended or modified.



--------------------------------------------------------------------------------

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with, a
specified Person.

“Agreement” means this Multiple Station Asset Purchase Agreement, and references
to “Articles,” “Sections,” “Schedules” and “Exhibits” are to the Articles and
Sections of this Agreement and to the Schedules and Exhibits attached hereto.

“Assignment Application” means the application which Seller and Buyer will join
in and file with the Commission requesting its written consent to the assignment
of the FCC Licenses from Seller to LBI Sub.

“Assumed Contracts” means only (i) those Contracts listed on Schedule I and
(ii) any other Contract, including any such Contracts existing as of the
Execution Date or entered into by Seller between the Execution Date and the
Closing Date, in each case, which LBI specifically agrees in writing to assume
in connection with this Agreement in its sole discretion.

“Assumed Liabilities” has the meaning set forth in Section 3.2.

“Auxiliary Studio Lease” means that certain Lease Agreement, dated as of
December 1, 2001, by and between Terry J. Hilliard (d/b/a T&R Rent Properties)
and Seller (as successor-in-interest under the agreement to KTCY Licensing,
Inc.), which lease has not been amended or modified.

“Basket Amount” has the meaning set forth in Section 10.5.1.

“Buyer” has the meaning set forth in the first paragraph of this Agreement.

“Buyer Indemnified Parties” has the meaning set forth in Section 10.1.

“Buyer Transaction Documents” has the meaning set forth in Section 5.3.

“Cap” has the meaning set forth in Section 10.5.1.

“Closing Date” means (i) the 5th business day following the Initial Grant Day,
or (ii) such other time mutually agreed to in writing by the Parties, in each
case, provided that the Initial Grant shall not as of such date be then subject
to any petition for reconsideration, application for review, sua sponte review
by the FCC staff or other similar proceeding seeking a stay, appeal, review,
reconsideration or rehearing of the Initial Grant. The transactions to occur on
the Closing Date shall be effective for all purposes as of 12:01 a.m., PST, on
the Closing Date.

 

2



--------------------------------------------------------------------------------

“Closing Place” means the offices of O’Melveny & Myers LLP, 400 South Hope
Street, 18th Floor, Los Angeles, California 90071, or such other place mutually
agreed to in writing by the Parties.

“COBRA” has the meaning set forth in Section 6.5.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” has the meaning set forth in the recitals hereto.

“Communications Act” means the Communications Act of 1934, as amended, or any
successor statute or statutes thereto, and all rules, regulations, written
policies, orders and decisions of the FCC thereunder, in each case as from time
to time in effect.

“Confidentiality Agreement” means that certain Non-Disclosure Agreement dated as
of January 25, 2006, by and between Liberman Broadcasting, Inc. and ECC.

“Contracts” means any agreement, written or oral, between Seller and any third
party related to any Station (including any operation or business thereof) or
any Purchased Asset that creates a right or obligation for either side to make
payment or provide goods or services or otherwise grants rights or creates
obligations, including advertising contracts and sales orders.

“Damages” means any and all claims, liabilities, obligations, actions, losses,
damages, costs, expenses, judgments, awards, deficiencies, penalties or
settlements of any kind or nature, whether foreseeable or unforeseeable,
including interest or other carrying costs, penalties assessments, judgments,
legal, accounting and other professional fees and expenses incurred in the
investigation, collection, prosecution and defense of claims and amounts paid in
settlement, that are imposed on or otherwise incurred or suffered by the
specified Person.

“DOJ” has the meaning set forth in Section 6.3.2.

“ECC” has the meaning set forth in the first paragraph of this Agreement.

“ECC LP” has the meaning set forth in the first paragraph of this Agreement.

“Encumbrance” means any option, pledge, security interest, lien, charge,
mortgage, claim, encumbrance or restriction (whether on voting, sale, transfer
or disposition), whether imposed by agreement, understanding, law, rule or
regulation; and, with respect to real property assets, including the Transmitter
Buildings and Towers, it also means any leases, licenses or other occupancy
agreements relating thereto or covering any portion thereof or any liens or
encumbrances existing with respect to Seller’s interest under such documents.

“Environmental Assessment” has the meaning set forth in Section 7.10.

 

3



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” has the meaning set forth in Section 4.16.1.

“Escrow Agent” means Commonwealth Land Title Company, a California corporation.

“Escrow Agreement” means the Corporate Custodial Agreement Relating to Earnest
Money, dated as of the Execution Date, executed by the Escrow Agent, LBI and ECC
substantially in the form of Exhibit E attached hereto.

“Escrow Deposit” has the meaning set forth in Section 3.3.

“Excluded Assets” has the meaning set forth in Section 2.2.

“Excluded Liabilities” has the meaning set forth in Section 2.3.

“Execution Date” has the meaning set forth in the first paragraph of this
Agreement.

“FCC” has the meaning set forth in the recitals hereto.

“FCC Licenses” has the meaning set forth in the recitals hereto.

“Final Grant Day” means the day on which the Initial Grant shall have become
final, that is, that the time period for filing any protests or requests or
petitions for stay, reconsideration, rehearing, review or appeal by the FCC or a
court of competent jurisdiction of such order and the time period for the FCC or
its staff to have taken any actions to reconsider or review such order shall
have expired, and that no timely protest or request or petition for stay,
reconsideration, rehearing, review or appeal by the FCC or a court of competent
jurisdiction or action by the FCC or its staff to reconsider or review such
order shall be pending.

“Financial Statements” has the meaning set forth in Section 4.19.

“FTC” has the meaning set forth in Section 6.3.2.

“Fundamental Representations” has the meaning set forth in Section 10.4.

“GAAP” means, with respect to any relevant point in time, U.S. generally
accepted accounting principles, as in effect at such point in time.

“Governing Documents” means, with respect to any Person other than a natural
person, such Person’s articles of incorporation, articles of organization,
certificate of incorporation, certificate of formation, limited liability
company agreement, limited partnership agreement, bylaws and other similar
governing documents.

 

4



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any court, arbitrator, department,
commission, board, bureau, agency, authority, instrumentality or other body,
whether federal, state, municipal, foreign or other.

“Hazardous Substance” has the meaning set forth in Section 4.12.

“Holdings” has the meaning set forth in the first paragraph of this Agreement.

“HSRA” means the Hart-Scott-Rodino Antitrust Improvement Act of 1976, as
amended, and the regulations thereunder, as in effect from time to time.

“Indemnified Party” and “Indemnifying Party” have the meanings set forth in
Section 10.3.

“Initial Grant” means, with respect to the Assignment Application, the
Commission’s written consent to the assignment of the FCC Licenses associated
with the Stations to LBI Sub pursuant to the Assignment Application (including
by the Audio Services Division or the Media Bureau by delegated authority)
without any conditions materially adverse to any Party.

“Initial Grant Day” means the day on which the Commission publishes public
notice of an Initial Grant with respect to the Assignment Application.

“Intellectual Property” has the meaning set forth in Section 4.13.1.

“JAMS” has the meaning set forth in Section 11.8.

“KBOC Purchase Agreement” means that certain Asset Purchase Agreement, dated as
of July 29, 1999, by and among North Texas Radio Group, L.P., Reese
Broadcasting, L.L.C., and Z-Spanish Media Corporation, as amended by that
certain Acknowledgments and Amendment to Asset Purchase Agreement, dated
June 30, 2003, by and among North Texas Radio Group, L.P., Reese Broadcasting,
L.L.C., and Z-Spanish Media Corporation, as further amended by that certain
Second Amendment to Asset Purchase Agreement, dated as of January 17, 2006, by
and among Z-Spanish Media Corporation, ECC LP (as successor in interest to
Z-Spanish Media Corporation), North Texas Radio Group, L.P. and Reese
Broadcasting, L.L.C.

“KBOC Upgrade License” has the meaning set forth in Section 4.3.1.

“KZMP Agreement” means the Brokered Programmer’s Agreement, by and between ECC
through Holdings, and Everest Theaters, Inc. with respect to KZMP (AM).

“KZMP (FM) Tower Lease” means that Lease Agreement, dated as of April 23, 1993,
by and between Clear Channel Broadcasting (as successor-in-interest to Allison
Broadcast Group, Inc.) and Seller (as successor-in-interest to The Davis Family
Trust), as amended by that certain Lease Amendment Agreement dated January 13,
2005.

 

5



--------------------------------------------------------------------------------

“LBI” and “LBI Sub” have the meanings set forth in the first paragraph of this
Agreement.

“LBI Lease” means that KZZA-FM Tower Lease Agreement, dated as of March 28,
2003, by and between ECC and LBI (as successor-in-interest to AM & PM
Broadcasters, LLC), as modified by that certain letter agreement dated July 16,
2004.

“LBI Media” means LBI Media, Inc., a California corporation.

“Leasehold Interests” means all right, title and interest of Seller under each
of the leases listed in Part II of Schedule II.

“Leasehold Title Policy” means a Texas Owner’s Policy (T-1) with a Texas
Leasehold Owner Policy Endorsement with respect to the Transmitter Site leased
pursuant to the KZMP (FM) Tower Lease in a form and with coverages permitted
under Texas law and amount reasonably acceptable to Buyer and showing only
Permitted Liens.

“LER” means Lotus/Entravision Reps LLC.

“LER Agreement” has the meaning set forth in Section 4.7.

“Letter of Intent” means that Letter Agreement dated May 15, 2006 by and between
Liberman Broadcasting, Inc. and ECC, as it may be amended from time to time.

“License Application” has the meaning set forth in Section 4.3.1.

“Material Adverse Effect” means any event, change, circumstance, effect or state
of facts (or series of related events, changes, circumstances, effects or states
of facts) materially adverse to (i) the business, financial condition or results
of operations of the Stations, taken as a whole, or (ii) the ability of the
Seller to perform its obligations under this Agreement or to consummate the
transactions contemplated hereby; provided, however, that (1) any condition that
requires that a Station be operated in accordance with a condition similar to
those contained in the present FCC Licenses issued for operation of any
applicable Station and (2) any condition affecting the radio industry generally
or the markets in which the Stations operate generally, or general, national,
regional or local economic or financial conditions (in each case, other than
resulting from acts of war (whether or not declared), sabotage or terrorism,
military actions or escalation thereof), or regulatory changes or changes in
applicable law shall not be deemed a Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

“Names” means (a) “Entravision Communications” and (b) Entravision’s trademark
rights to the names “Super Estrella”, “La Tricolor” and “Jose: Toca lo que
quiere”.

“Owned Real Property” means, collectively, the Transmitter Sites for KZZA(FM),
KTCY (FM)/KBOC(FM) and KZMP(AM), each of which is more fully described in Part I
of Schedule II.

“Party” means any of Seller, LBI or LBI Sub, as the context requires, and the
term “Parties” means all such entities; provided, however, that Seller, on the
one hand, and Buyer, on the other, shall each be considered a single Party for
purposes of Sections 7.3, 7.4, 10.3 and 11.8.

“Permits” means the licenses, permits, approvals, authorizations, consents,
variances and orders of any federal, state or local Governmental Authority used,
held for use, or required in connection with the operation of the Stations
(including the FCC Licenses) or the Purchased Assets or otherwise held or owned
principally in connection with the Stations or the Purchased Assets, in each
case, together with (i) all pending applications therefor and (ii) any renewals,
extensions, additions or modifications thereof, including those listed on
Schedule III.

“Permitted Assignment” shall have the meaning set forth in Section 11.2.

“Permitted Liens” means (i) liens for Taxes not yet due and payable or
delinquent or the validity or amount of which is being contested in good faith
by appropriate proceedings; (ii) mechanics’, carriers’, workers’, repairers’ and
other similar liens arising or incurred in the ordinary course of business
relating to sums not yet due and payable, or the validity or amount of which is
being contested in good faith by appropriate proceedings and (iii) Encumbrances
described in Schedule IV that will be released at Closing; provided that any of
the foregoing in clauses (i) or (ii), individually, or in the aggregate, do not
materially impair the value or materially interfere with the use of any assets
or property material to the operation of the Stations as they have been and are
now operated. Notwithstanding anything in the foregoing, with respect to Owned
Real Property and the Transmitter Site leased pursuant to the KZMP (FM) Tower
Lease only, Permitted Liens shall mean only (A) those Encumbrances reflected in
the following commitments, each of which is attached hereto as part of Schedule
II: (1) that certain (as marked) Commitment for Title Insurance issued by
Lawyer’s Title Insurance Corporation, issued on August 1, 2006, GF
No. 1980000050, (2) that certain (as marked) Pro Forma Owner Policy of Title
Insurance issued by Lawyers Title Insurance Corporation, GF No. 1937000413, and
(3) subject to Section 6.3.4, that certain (as marked) Commitment for Title
Insurance issued by Lawyers Title Insurance, issued on August 1, 2006, File
No. 31971, and (B) zoning, entitlement, conservation restriction and other land
use and environmental regulations by Governmental Authorities that do not
materially impair the value or materially interfere with the use of the Owned
Real Property.

 

7



--------------------------------------------------------------------------------

“Person” means an association, a corporation, an individual, a partnership, a
limited liability company, a trust or any other entity or organization,
including a Governmental Authority.

“Phase I” has the meaning set forth in Section 7.10.

“Phase II” has the meaning set forth in Section 7.10.

“Prepaid Amounts” means, collectively, (i) subject to Section 3.6, the aggregate
amount held as of the Closing Date as security deposits under the KZMP (FM)
Tower Lease, the Primary Studio Lease (if any) and the Auxiliary Studio Lease,
plus (ii) the aggregate amount of all prepaid expenses made by Seller (x) for
services to be provided to the Stations after the Closing Date under the Assumed
Contracts or (y) otherwise taken into account in calculating the prorations and
adjustments pursuant to Section 3.6.

“Primary Studio Lease” means that certain Office) Lease Agreement dated as of
March 27, 2002 by and between Mockingbird Station Partners, L.P., a Texas
limited partnership, and ECC, as amended on February 9, 2005.

“Proceeds” has the meaning set forth in Section 7.6.1.

“Purchased Assets” has the meaning set forth in Section 2.1.

“Real Property” means, collectively, the Owned Real Property and the Leasehold
Interests.

“Remediation Indemnification” has the meaning set forth in Section 7.10.

“Required Consents” means the FCC consents to the assignment of the FCC Licenses
and the other governmental consents, third-party consents, approvals or waivers
in form and substance satisfactory to Buyer, necessary to sell, convey or
otherwise sell or assign the Purchased Assets to Buyer, including consents
required to release the Encumbrances to be released at the Closing pursuant to
clause (iii) of the definition of “Permitted Liens”, in each case, as set forth
on Schedule IV.

“Return” means any return, declaration, report, statement, information statement
and other document required to be filed with respect to Taxes.

“Revised Proration and Adjustment Statement” has the meaning set forth in
Section 3.6.2.

“Seller” has the meaning set forth in the first paragraph of this Agreement.

“Seller Benefit Plans” means any employee benefit plan, as defined in section
3(3) of ERISA, including any defined benefit pension plan, defined contribution
pension plan, and medical and other welfare plan, and any retirement,

 

8



--------------------------------------------------------------------------------

post-retirement, deferred compensation, medical, dental, vision, cafeteria,
dependent care, flexible spending, employee assistance, insurance, equity-based,
stock purchase, stock option, savings, severance, employment, compensation,
bonus, incentive, vacation, or other benefit plan agreement, program, or
arrangement, whether or not subject to ERISA, provided by Seller to or for the
benefit of any current or former employee of Seller or its Affiliates whose
responsibilities primarily relate to the operation of the Stations and the
businesses thereof (or any of their respective beneficiaries).

“Side Letter” has the meaning set forth in Section 11.11.

“Station” or “Stations” have the meanings set forth in the recitals hereto.

“Station KBOC” means radio station KBOC (FM) (98.3 FM, licensed to Bridgeport,
Texas) and its related auxiliary facilities, if any.

“Station KBOC Construction Permit” means that certain construction permit (FCC
File No. BMPH-20051221AAC) as granted by the FCC on June 20, 2006 for Station
KBOC to undertake a one-step upgrade to Class C status.

“Tangible Personal Property” has the meaning set forth in Section 2.1.1.

“Taxes” means all federal, state and local taxes (including income, profit,
franchise, sales, use, real-property, personal-property, ad valorem, excise,
employment, social-security and wage-withholding taxes) and installments of
estimated taxes, assessments, deficiencies, levies, withholdings, or other
charges in the nature of a tax imposed by any Governmental Authorities, and any
interest or penalties imposed with respect to any of the foregoing.

“Title Company” means Commonwealth Land Title/LandAmerica.

“Title Policies” means (i) a Texas Owner’s Policy (T-1) with respect to each
parcel of Owned Real Property and (ii) the Leasehold Title Policy, each in a
form and with coverages permitted under Texas law and amounts reasonably
acceptable to Buyer and showing only Permitted Liens.

“Towers” means the radio broadcast towers located at the applicable Transmitter
Site upon which the Stations’ broadcast antennas are located.

“Transaction Documents” has the meaning set forth in Section 4.2.

“Transmitter Buildings” means the studio and transmitter buildings located at
the Transmitter Sites.

“Transmitter Sites” means certain real properties on which the transmitter and
antenna sites for the Stations are located, located in Cooke, Dallas and
Montague Counties.

 

9



--------------------------------------------------------------------------------

1.2 Knowledge. The term “knowledge,” as it relates to Seller, shall mean the
actual knowledge of (i) Seller’s managerial and engineering staff at the
Stations, (ii) Seller’s corporate executives and (iii) with respect to
Section 4.21, the advertising sales staff at the Stations, and, as it relates to
Buyer, shall mean the actual knowledge of Lenard Liberman and William Keenan.

1.3 Construction. The masculine form of words includes the feminine and the
neuter and vice versa, and, unless the context otherwise requires, the singular
form of words includes the plural and vice versa. The words “herein,” “hereof,”
“hereunder,” “hereto” and other words of similar import when used in this
Agreement refer to this Agreement as a whole, and not to any particular section
or subsection. The words “include,” “includes” and “including” shall be deemed
to be followed by the words “without limitation,” and the word “or” is not
exclusive.

ARTICLE II

PURCHASE AND SALE OF ASSETS

2.1 Assets to Be Conveyed. On the Closing Date at the Closing Place, subject to
the terms and conditions set forth herein, Seller will sell, assign, convey,
transfer and deliver (i) to LBI Sub, the FCC Licenses, and (ii) to LBI, all
(except the Excluded Assets) of Seller’s right, title and interest in and to the
businesses of the Stations, the Permits (other than the FCC Licenses) and the
assets, Real Property, and rights of every kind and nature, whether tangible or
intangible, absolute or contingent, wherever located, used or held for use
principally in connection with the operation of the Stations (which, together
with the FCC Licenses are collectively referred to as the “Purchased Assets”),
and LBI Sub and LBI shall purchase, acquire, accept and pay for the Purchased
Assets and assume the Assumed Liabilities. Such sale, assignment, conveyance,
transfer and delivery is to be made by instruments of conveyance in form
reasonably satisfactory to Buyer and is to be free and clear of all
Encumbrances, except for Permitted Liens. The Purchased Assets include the
following:

2.1.1 All of Seller’s right, title and interest in all tangible personal
property, furniture, fixtures, improvements and office equipment and any other
equipment owned by the Seller and used or held for use principally in the
operation of the Stations, including as listed on Schedule V, including such
items as (i) furniture and inventory in the Transmitter Buildings,
(ii) transmitter facilities, (iii) transmission lines, (iv) the Towers, (v) main
and back-up transmitters, generators and antennas, (vi) studio transmitter
links, (vii) data links for transmitter telemetry, (viii) wireless microphone
and other broadcasting equipment (including remote broadcast equipment),
(ix) station vehicles, (x) audio-processing equipment, (xi) computers and
related hardware and equipment and (xii) other equipment and tangible personal
property used or held for use principally at the Transmitter Sites, at the
studio spaces leased pursuant to the Primary Studio Lease or the Auxiliary
Studio Lease, together with any replacements thereof or additions thereto made
between the Execution Date and the Closing Date, less any retirements made in
the ordinary and usual course of the Stations’ businesses (collectively,
together with all tangible personal property described in Section 2.1.7, the
“Tangible Personal Property”);

 

10



--------------------------------------------------------------------------------

2.1.2 All of Seller’s right, title and interest in the transmitter facilities
located at the Transmitter Sites to the extent owned by Seller;

2.1.3 Seller’s fee interests in the Owned Real Property;

2.1.4 The Leasehold Interests;

2.1.5 All Prepaid Amounts, advance payments by advertisers received by Seller
(whether prior to or after the Closing Date) for advertising that would run
after the Closing Date on the Stations and other advance payments by third
parties received by Seller (whether prior to or after the Closing Date) for
services to be provided by or for any Station after the Closing Date;

2.1.6 The Assumed Contracts and all of Seller’s rights thereunder relating to
periods and events occurring on and after the Closing Date;

2.1.7 Such files, records and logs owned by the Seller relating principally to
any of the Purchased Assets or the operation of the Stations, including the
Stations’ public inspection files and other records relating to the FCC Licenses
and other filings with the Commission and such sales records and other sales and
traffic information that may exist relating principally to the Stations and all
sales orders, invoices, contracts, statements and station logs, in each case,
for the two year period prior to the Closing Date, but excluding the corporate
and accounting records of Seller expressly described in Section 2.2.4 (it being
understood by the Parties that Seller shall transfer the data principally
related to the operation of the Stations (including the data resident in
Seller’s accounting and traffic software) on the computer systems of Seller to
the computer systems of Buyer to the extent reasonably practicable and it being
further understood that Seller will provide copies of the records described in
Section 2.2.4 to the extent reasonably requested by Buyer with respect to the
Stations or the Purchased Assets, including pursuant to Section 11.13); and

2.1.8 All Intellectual Property.

For the avoidance of doubt, the Purchased Assets shall also include all other
assets used or held for use principally in connection with the operation or
business of the Stations, including any Permits and any other assets, that are
in the nature of the assets described in Sections 2.1.1 through 2.1.8 above and
that are owned by any Affiliate of Seller and, to the extent that any Affiliate
owns any such assets, Seller shall cause such Affiliates to assign, convey,
transfer and deliver to LBI or LBI Sub, as applicable, all of such Affiliate’s
right, title and interest in and to such assets on or prior to the Closing Date
for no additional consideration.

 

11



--------------------------------------------------------------------------------

2.2 Excluded Assets. Notwithstanding anything contained in Section 2.1 to the
contrary, the Seller is not selling, and the Buyer is not purchasing, any assets
of Seller not principally used or held for use in connection with the operation
of the Stations, and without limiting the generality of the foregoing, the term
“Purchased Assets” shall expressly exclude the following assets of the Seller,
all of which shall be retained by the Seller (collectively, the “Excluded
Assets”):

2.2.1 all of Seller’s cash and cash equivalents (other than amounts described in
Section 2.1.5);

2.2.2 deposits made by Seller under any Contracts (other than the amounts
described in Section 2.1.5);

2.2.3 all accounts receivable of Seller accruing prior to the Closing Date;

2.2.4 Seller’s corporate books and records of internal corporate proceedings,
tax records, work papers and books and records that the Seller is required by
Law to retain, provided that Seller shall provide Buyer with access to such
records to the extent reasonably requested by Buyer with respect to the Stations
or the Purchased Assets, including pursuant to Section 11.13;

2.2.5 all of Seller’s bank accounts;

2.2.6 all accounting records (including records relating to Taxes) and internal
reports relating to the business activities of the Seller, in each case,
(i) that are not Purchased Assets and (ii) that was not principally related to
the Stations or their operations;

2.2.7 any interest in or right to any refund of Taxes relating to the business
of the Stations, the Purchased Assets or the Assumed Liabilities for, or
applicable to, any taxable period (or portion thereof) ending on or prior to the
Closing Date;

2.2.8 subject to Section 7.6.3, any insurance policies and rights, claims or
causes of action thereunder;

2.2.9 any employee benefit plans, assets relating to any employee benefit plans,
employment records and Contracts with employees;

2.2.10 all rights, claims and causes of action relating to any Excluded Assets
or any Excluded Liabilities;

2.2.11 the Names; and

2.2.12 all rights of Seller under any Transaction Document or the
Confidentiality Agreement.

2.3 Excluded Liabilities. Except for the liabilities and obligations
specifically assumed by Buyer pursuant to Section 3.2, Buyer will not assume and
will not be or

 

12



--------------------------------------------------------------------------------

become liable for, any liabilities or obligations of Seller of any kind or
nature whatsoever, whether absolute, contingent, accrued, known or unknown,
related to the pre-Closing ownership or operation of the Purchased Assets or the
Stations, the pre-Closing or post-Closing ownership or operation of the Excluded
Assets, Seller’s employees or otherwise, including, without limitation, the cost
of satisfying all monetary amounts required (pre-Closing or post-Closing) to
remove all Encumbrances constituting Permitted Liens as of the Closing Date
pursuant to clause (i) or (ii) of the definition thereof to which the Purchased
Assets are subject as of the Closing Date (collectively, the “Excluded
Liabilities”); provided, however, that Seller shall not be obligated to pay the
cost of satisfying any monetary amount required to remove any Encumbrance
constituting a Permitted Lien pursuant to clause (i) or (ii) of the definition
thereof (x) to the extent that such amount is not yet due and payable as of the
Closing Date, until the date on which such amount becomes due and payable or
(y) to the extent that such amount is being contested in good faith by
appropriate proceedings, until the date on which the obligation with respect
thereto is resolved by such appropriate proceedings, including any settlement
thereof. For the avoidance of doubt, the Excluded Liabilities include all Taxes
of Seller, including any Taxes imposed on Seller as a result of the transactions
contemplated by this Agreement, except for any Taxes of Seller specifically
allocated to Buyer pursuant to Section 3.6.1 and Section 7.7.1.

2.4 Beneficial Use of Assumed Contracts. The Parties acknowledge that certain of
the Assumed Contracts included in the Purchased Assets, and the rights and
benefits thereunder necessary or appropriate or relating to the conduct of the
business and activities of Seller and/or the Stations may not, by their terms,
be assignable. Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not constitute an agreement to assign such Assumed Contracts,
and Buyer shall not be deemed to have assumed the same or to be required to
perform any obligations thereunder, if an attempted assignment thereof, without
the consent of a third party thereto, would constitute a breach thereof or in
any way affect the rights under such Assumed Contracts of Buyer or Seller, if
such third party consent has not been obtained. In such event, from and after
the Closing, (a) the Seller will cooperate with LBI to provide for LBI all
benefits to which the Seller is entitled under such Assumed Contracts, (b) any
transfer or assignment to LBI by Seller of any such Assumed Contracts or any
right or benefit arising thereunder or resulting therefrom which shall require
the consent or approval of any third party shall be made subject to such consent
or approval being obtained, (c) Seller shall, without further consideration
therefor, pay, assign and remit to LBI promptly all monies, and, to the extent
practicable, all other rights or considerations received or obtained, or which
may be received or obtained, in respect of performance of such Assumed
Contracts, and (d) upon receipt of the required third-party consent, the
applicable Assumed Contract shall be deemed to have been assigned to, and
assumed by, LBI without any further action of the Parties.

ARTICLE III

PURCHASE PRICE; METHOD OF PAYMENT; ESCROW DEPOSIT

3.1 Purchase Price. Subject to Section 7.6.3, the purchase price to be paid to
Seller by Buyer for the Purchased Assets will be Ninety-Five Million Dollars
($95,000,000), subject to adjustment pursuant to Section 3.6 (the “Purchase
Price”).

 

13



--------------------------------------------------------------------------------

3.1.1 Payment of Purchase Price. Subject to the terms and conditions set forth
in this Agreement, on the Closing Date, Buyer will pay Seller an amount equal to
$95,000,000 minus the Escrow Deposit by wire transfer of immediately available
funds in accordance with wire-transfer instructions to be provided by Seller to
Buyer not less than five business days prior to the Closing Date.

3.1.2 Release of Escrow Deposit. Also on the Closing Date, concurrently with the
wire transfer of the Purchase Price (minus the Escrow Deposit) in accordance
with Section 3.1.1 above, ECC and LBI shall jointly execute and deliver to the
Escrow Agent written instructions to deliver the entire Escrow Deposit to
Seller, and the entire Escrow Deposit shall be counted towards the Purchase
Price.

3.1.3 Post-Closing Proration and Adjustment. Following the Closing Date, the
Parties shall determine and make the prorations and adjustments called for in
Section 3.6.

3.1.4 Payment on Behalf of Buyer. At Buyer’s election, LBI Media may pay some or
all of the Purchase Price on Buyer’s behalf.

3.2 Liabilities Assumed. As of the Closing Date, Buyer will assume and agree to
pay, discharge and perform, the following obligations and liabilities of Seller
(the “Assumed Liabilities”): (a) all obligations of Seller under the Assumed
Contracts and Permits, in each case, that arise from and after the Closing Date
(except for any obligations that have accrued prior to the Closing Date) and
(b) to the extent of such credit, all liabilities for which Buyer receives a
credit against the Purchase Price pursuant to Section 3.6; provided, however,
that, notwithstanding anything to the contrary in this Agreement, including the
definition of “Assumed Contracts” in Article I, the Assumed Liabilities will not
include (i) any obligation under an Assumed Contract that does not relate to the
operation of the Stations or the Purchased Assets if such Assumed Contract
relates to both (x) the operation of the Stations or the Purchased Assets and
(y) other assets or operations of Seller or its Affiliates or (ii) if Buyer
assumes rights and obligations of Seller under an Assumed Contract by executing
a new Contract with the counterparty thereto rather than assuming an existing
Assumed Contract, any obligations under the existing Assumed Contract. For
clarity, with respect to the LER Agreement, Buyer shall either assume the LER
Agreement or enter into a replacement Contract as contemplated by the next
sentence of this Section 3.2, in either case, solely to the extent of
obligations related to the Stations covered thereby (KTCY-FM and KZMP-FM) or
terminate its obligations thereunder and pay the “Buyout Amount” as defined in
and calculated under Section 5 of the LER Agreement with respect to KTCY-FM and
KZMP-FM (in which event Seller shall cause LER to provide Buyer with an
acknowledgment that the LER Agreement has, effective upon receipt of the Buyout
Amount, been terminated with respect to such Stations) and, upon payment of the
Buyout Amount, the Assumed Liabilities shall not include any obligation under
the LER Agreement. Buyer may assume the Assumed Liabilities under an Assumed
Contract by executing a new Contract with the counterparty thereto (if
acceptable to the counterparty thereto) instead of assuming the existing Assumed
Contract.

3.3 Escrow Deposit. Within two business days of the Execution Date, LBI will
deposit Four Million Seven Hundred Fifty Thousand Dollars ($4,750,000) under the
Escrow

 

14



--------------------------------------------------------------------------------

Agreement (together with any interest accrued on such amount, the “Escrow
Deposit”). The Escrow Deposit will be held, maintained, administered and
disbursed by the Escrow Agent in accordance with the terms and provisions hereof
and of the Escrow Agreement. The Escrow Deposit will be disbursed as follows:

3.3.1 Delivery to Seller. If (A) Buyer fails to consummate the purchase and sale
contemplated by this Agreement under circumstances that would constitute a
material breach by Buyer of this Agreement and if Seller is not then in material
default or material breach of this Agreement or (B) this Agreement is terminated
by Seller pursuant to Section 7.4.2, then the Escrow Deposit will be delivered
to Seller, it being understood and agreed that payment to Seller of the full
amount of the Escrow Deposit will constitute full payment for any and all
damages suffered by Seller by reason of Buyer’s failure to consummate the
purchases and sales contemplated by this Agreement.

THE PARTIES ACKNOWLEDGE AND AGREE IN ADVANCE BY INITIALING THIS AGREEMENT IN THE
SPACES PROVIDED [BUYER’S INITIALS     /s/LL     AND     /s/LL    , AND SELLER’S
INITIALS     /s/WFU    ,     /s/WFU     AND     /s/WFU  ] THAT THE ACTUAL
DAMAGES SELLER WOULD SUFFER AS A RESULT OF BUYER’S FAILURE TO CONSUMMATE THE
PURCHASE AND SALE OF THE PURCHASED ASSETS WOULD BE EXTREMELY DIFFICULT OR
IMPOSSIBLE TO CALCULATE; THAT THE FULL AMOUNT OF THE ESCROW DEPOSIT IS A FAIR
AND EQUITABLE AMOUNT TO REIMBURSE SELLER FOR ANY DAMAGES WHICH THE PARTIES
ESTIMATE MAY BE SUSTAINED BY SELLER DUE TO BUYER’S FAILURE TO CONSUMMATE THE
PURCHASE AND SALE OF THE PURCHASED ASSETS UNDER THE CIRCUMSTANCES STATED IN THIS
SECTION 3.3.1; AND THAT THIS SECTION 3.3.1 SHALL CONSTITUTE A LIQUIDATED-DAMAGES
PROVISION, WHICH DAMAGES WILL BE SELLER’S SOLE REMEDY HEREUNDER IN THE EVENT OF
BUYER’S FAILURE TO CONSUMMATE THE PURCHASE AND SALE OF THE PURCHASED ASSETS
UNDER THE CIRCUMSTANCES STATED IN THIS SECTION 3.3.1.

3.3.2 Delivery to LBI. The Escrow Deposit shall be delivered to LBI if this
Agreement is terminated other than pursuant to Section 7.4.2 and Seller is not
entitled to receive the Escrow Deposit in accordance with Section 3.3.1.

3.4 Remedies.

3.4.1 Seller acknowledges that the Stations and the Purchased Assets are of a
special, unique, and extraordinary character, and that any breach of this
Agreement by Seller may not be fully compensated for by monetary damages.
Accordingly, if Seller shall breach its obligations under this Agreement, and
Buyer is not then in material breach of this Agreement (or cures or is curing
any material breach in a manner that would preclude Seller from exercising its
rights

 

15



--------------------------------------------------------------------------------

pursuant to Section 7.4.2), Buyer shall be entitled to exercise any remedies
that it may have at law or in equity resulting from any breach of the
Transaction Documents by Seller, including that Buyer shall be entitled to
enforcement of this Agreement (subject to obtaining any required approval of the
FCC) by decree of specific performance or injunctive relief requiring Seller to
fulfill its obligations under this Agreement. In any action to equitably enforce
the provisions of this Agreement, Seller shall waive the defense that there is
an adequate remedy at law or equity and agree that Buyer shall have the right to
obtain specific performance of the terms of this Agreement without being
required to prove actual damages, post bond or furnish other security.

3.4.2 Without limiting the generality of Section 3.4.1, if Buyer terminates this
Agreement pursuant to Section 7.3.5, Buyer shall be entitled to any remedies
that it may have at law on account of any breach of the Transaction Documents by
Seller.

3.5 Allocation. At least five business days prior to the Closing Date, Buyer
shall allocate the Purchase Price pursuant to Section 1060 of the Internal
Revenue Code of 1986, as amended, subject to Seller’s consent, which consent
shall not be unreasonably withheld.

3.6 Post-Closing Prorations and Adjustments.

3.6.1 (x) The operation of the Stations, (y) all Taxes and (z) all income,
expenses and liabilities, in the case of each of clause (x), (y) and (z),
attributable to the operation of the Stations through 12:01 a.m., PST, on the
Closing Date will be for the account of Seller and, in each case, shall
thereafter be for the account of LBI; and all income and expenses, including
such items as power and utilities charges, rents, and other deferred items will
be prorated between Seller and LBI in accordance with GAAP consistently applied,
the proration to be made and paid pursuant to a final settlement to occur after
the Closing Date in accordance with the procedures set forth in Section 3.6.2
and subject to the matters set forth in this Section 3.6.1, provided that, with
respect to real property Taxes, the final settlement shall occur within thirty
(30) days after receipt of the tax statement for the year in which the Closing
Date occurs (which tax statements are typically delivered in November of the
year in question) and provided that (x) income Taxes shall not be taken into
account in connection with the prorations and adjustments pursuant to this
Section 3.6 (with income Taxes to be resolved in accordance with Article X of
this Agreement) and (y) transfer Taxes shall be allocated in accordance with
Section 7.7.1. The proration of FCC regulatory fees for the government fiscal
year during which the Closing Date occurs, shall be based upon an amount equal
to the fees due in September 2006 with respect to the Stations regardless of
whether the Closing Date occurs after the end of such period. For the avoidance
of doubt, Seller is responsible for all FCC regulatory fees for government
fiscal years prior to the government fiscal year which includes the Closing
Date. Additionally, assuming that the Closing Date occurs on or after October 1,
2006, the proration with respect to the FCC regulatory fees will be calculated
based upon the portion of the twelve-month period starting

 

16



--------------------------------------------------------------------------------

October 1, 2006 and ending September 30, 2007 that has elapsed prior to the
Closing Date, or, if the Closing Date occurs on or before October 1, 2006, the
proration with respect to the FCC regulatory fees will be calculated based upon
the portion of the twelve-month period starting October 1, 2005 and ending
September 30, 2006 that has elapsed prior to the Closing Date. The amount held
as of the Closing Date as security deposits under the KZMP (FM) Tower Lease, the
Primary Studio Lease (if any) and the Auxiliary Studio Lease shall be included
in the Prepaid Amounts and credited to Seller as part of the adjustment
hereunder so long as the lessors under such leases have acknowledged that such
amounts will thereafter constitute security deposits made by LBI under the
applicable lease. Further, Buyer shall receive credits as part of the
adjustments hereunder (x) in an amount equal to the prepaid amounts or security
or other deposits held by Seller under (A) the LBI Lease and (B) the KZMP
Agreement (if any) and (y) in an amount equal to the advance payments by
advertisers received by Seller (whether prior to or after the Closing Date) for
advertising scheduled to run after the Closing Date and other advance payments
by third parties received by Seller (whether prior to or after the Closing Date)
for services to be provided by or for any Station after the Closing Date;
provided, however, that Buyer shall only receive a credit for advance payments
by advertisers or by parties to whom services are to be provided by or for any
Station, in each case, to the extent that Buyer has, or has agreed to, run such
advertisements or provide such services. For the avoidance of doubt, Seller
shall not receive a credit for any amounts prepaid by Seller under Contracts
other than Assumed Contracts.

3.6.2 At least five (5) business days prior to the Closing Date, Seller shall
deliver to Buyer Seller’s good faith estimate of the prorations and adjustments
referenced in Section 3.6.1 which, upon delivery by Seller, shall be attached as
Schedule VIII hereto. Within thirty (30) days following the Closing Date, Seller
shall deliver to Buyer an updated statement of the prorations and adjustments
referenced in Section 3.6.1 reflecting any changes to the pre-Closing estimate
delivered pursuant to the preceding sentence based on actual amounts as of the
Closing Date as determined in accordance with GAAP (the “Revised Proration and
Adjustment Statement”). The Revised Proration and Adjustment Statement shall be
conclusive and binding upon the Parties unless Buyer, within thirty (30) days
after the receipt thereof, notifies Seller in writing that Buyer disputes any of
the amounts set forth therein, specifying the nature of the dispute and the
basis therefor. The Parties shall in good faith attempt to resolve all disputes
related to the Revised Proration and Adjustment Statement and, upon such
resolution, the Revised Proration and Adjustment Statement shall be amended to
the extent necessary to reflect such resolution, and shall thereafter be
conclusive and binding on the Parties. To the extent that the Parties do not
reach agreement resolving the disputed items within thirty (30) days after
notice is given by Buyer to Seller as described above, the amounts not then in
dispute shall be paid at the time provided herein to the Party to whom the
positive net amount of such amounts not in dispute is owed and the outcome of
the remaining disputed items shall be resolved by a nationally recognized
independent certified public accountant mutually acceptable to the Parties (the
“Independent Accountant”) and whose

 

17



--------------------------------------------------------------------------------

determination shall be binding upon the Parties, with the fees and expenses of
such Independent Accountant paid one-half by Seller and one-half by Buyer. Any
payment due under this Section 3.6 shall be made (x) within five (5) business
days after the prorations and adjustments are resolved by acceptance by Buyer of
the Revised Proration and Adjustment Statement or by the resolution by the
Parties hereunder of all objections raised by Buyer thereto or (y) if disputed
amounts are submitted for resolution by the Independent Accountant, (A) with
respect to amounts not in dispute, within five (5) business days after the
submission of disputed items to the Independent Accountant and (B) with respect
to items submitted to the Independent Accountant, within five (5) business days
after resolution by the Independent Accountant.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES BY SELLER

Seller hereby represents and warrants to Buyer as follows:

4.1 Organization and Standing. ECC is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. Holdings
is a limited liability company duly organized, validly existing and in good
standing under the laws of the State of California. ECC LP is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of Texas. Each of ECC, Holdings and ECC LP has the requisite power
and authority to enter into and complete the transactions contemplated by this
Agreement.

4.2 Authorization. All necessary corporate, limited liability or limited
partnership actions and proceedings, as applicable, to duly approve the
execution, delivery and performance of this Agreement; the Escrow Agreement; the
Side Letter; and other agreements, documents and instruments being executed by
ECC, ECC LP and Holdings in connection herewith or therewith (or to be executed
by ECC, ECC LP and Holdings in connection herewith and therewith) (collectively,
the “Transaction Documents”) and to approve the consummation of the transaction
contemplated hereby or thereby have been duly and validly taken by each of ECC,
ECC LP and Holdings. Each of the Transaction Documents have been (or when
executed will be) duly and validly authorized, executed and delivered by ECC,
ECC LP or Holdings, as applicable, and constitute (or when executed will
constitute) the legal, valid and binding obligation of ECC, ECC LP or Holdings,
as applicable, enforceable against ECC, ECC LP and Holdings, as applicable, in
accordance with and subject to their respective terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether considered in a proceeding in equity or at law).

4.3 FCC Licenses.

4.3.1 The FCC Licenses (all of which are listed on Schedule III) constitute all
the licenses, permits (including construction permits) and authorizations (or
applications therefor) required under the Communications Act and held for use in
connection with the Purchased Assets and the operation of the Stations as

 

18



--------------------------------------------------------------------------------

conducted on the Execution Date and on the Closing Date. Except as provided in
Schedule III, no waivers of the Communications Act are necessary in order to
permit Seller’s ownership and operation of the Purchased Assets or the Stations.
Holdings is the holder of all the FCC Licenses. The Station KBOC facilities
provided for in the Station KBOC Construction Permit have been constructed in
full conformance with the KBOC Construction Permit. Seller has consummated the
acquisition of Station KBOC pursuant to the KBOC Purchase Agreement and all
Licenses (as defined in the KBOC Purchase Agreement) were assigned to Holdings.
An application (the “License Application”) for a license (the “KBOC Upgrade
License”) to cover the Station KBOC Construction Permit has been filed with the
FCC.

4.3.2 Other than the Initial Grant of the Assignment Application, no additional
order or grant is required from the FCC to consummate the assignment of the FCC
Licenses to LBI Sub. Schedule III correctly sets forth the expiration date of
each FCC License. Except as set forth on Schedule III, each FCC License is
validly issued and in full force and effect. Seller has taken all actions and
performed all of its respective obligations that are necessary to maintain the
FCC Licenses without adverse modification or impairment, and complete and
correct copies of the FCC Licenses have been delivered to Buyer. No event has
occurred which (i) has resulted in, or after notice or lapse of time or both
would result in, revocation, suspension, adverse modification, non-renewal or
termination of, or any order of forfeiture with respect to, any FCC License or
(ii) materially and adversely affects or, to the Seller’s knowledge, in the
future may materially and adversely affect any rights of Seller or any of its
assignees or transferees thereunder. None of the FCC Licenses requires that any
assignment thereof must be approved by any public or other Governmental
Authority other than the FCC.

4.3.3 Seller is not a party to, and there are no notices of apparent liability,
violations, forfeitures, notices of violation, orders to show cause or other
orders or, to Seller’s knowledge, any investigations or complaints, issued by or
pending before any court or regulatory body, including the FCC, or of any other
proceedings (other than proceedings relating to the radio industry generally)
that could in any manner adversely affect the validity or continued
effectiveness of, or result in the adverse modification of, any of the FCC
Licenses. In the event Seller learns of any such action or the filing or
issuance of any such order, notice or complaint, Seller promptly will notify
Buyer of the same in writing and will take all reasonable measures to contest in
good faith or seek removal or rescission of such action, order, notice or
complaint. Except for the matters which required Seller to file the modification
of license applications referenced in Schedule III, the Stations are now
operating at their respective licensed powers and antenna heights, in accordance
with the FCC Licenses, and are in compliance with the rules and regulations of
the FCC and the Communications Act in all material respects, including those
rules governing the location of the Stations’ respective main studios and rules
governing the required contents of the Stations’ respective public-inspection
files. Seller has no reason to believe that the FCC Licenses (including the KBOC
Upgrade License) will not be renewed in the ordinary course.

 

19



--------------------------------------------------------------------------------

4.3.4 None of the Purchased Assets, including the facilities used in connection
with the radio broadcasting operations of Seller relating to the Stations
(including the Real Property, the Transmitter Buildings, the Transmitter Sites
and the Towers), violate the provisions of any applicable building codes; fire
regulations; building restrictions; or, except for the matters that required
Seller to file the modification of license applications referenced in Schedule
III, other governmental ordinances, orders or regulations (including any
applicable regulation of the Federal Aviation Administration) in any material
respect except where such violation would not reasonably be expected to
materially impair, impede or affect the continued, uninterrupted operation of
the Stations or to otherwise have an adverse effect on the owner or operator of
such Purchased Assets or such facilities that would be material; provided, that
such representations are only to Seller’s knowledge with respect to the Tower on
which the antenna for KZMP (FM) is located. Each such facility (including the
Real Property) is zoned to permit the commercial uses intended by Seller as the
owner or occupier thereof. Schedule III identifies any outstanding variances or
special use permits materially affecting any of Seller’s facilities or the uses
thereof and Seller is in compliance therewith. Seller has received no notice of
any complaint being made against any of the Stations or the Real Property
relating to their respective Towers, Transmitter Sites, Transmitter Buildings or
Seller’s operation of the Stations (including any complaint relating to the
signals broadcast or otherwise transmitted from any Tower, either by Seller or
by any Person subleasing a portion of any Tower) except where such complaint
would not materially impair, impede or affect the continued, uninterrupted
operation of the Stations; provided, that such representations are only to
Seller’s knowledge with respect to the Tower on which the antenna for KZMP (FM)
is located. Each Tower has been appropriately registered with the Commission and
the Federal Aviation Administration, as described in Schedule III.

4.3.5 Seller is qualified to sell the Stations and to assign the FCC Licenses in
accordance with the terms of this Agreement and in compliance with the
Communications Act. Seller has no knowledge of any Person who has expressed any
intention to oppose FCC approval of the assignment of the FCC Licenses to LBI
Sub, nor does Seller have any knowledge of any reason why FCC consent to such
assignment might be denied or delayed.

4.3.6 Each report or certification filed by or on behalf of Seller with the FCC,
including Seller’s payment of annual FCC regulatory fees, any filing pursuant to
47 C.F.R. § 73.3615 with respect to its ownership of the Stations and any other
filing relating to the Stations in all cases with respect to the current renewal
term, was timely filed, and was at the time of filing true, correct and complete
in all respects. There have been no changes in the ownership of the Stations
that implicate reporting requirements with the FCC since the filing of the most
recent such ownership reports or certifications, and those ownership reports and
certificates are true, correct and complete in all respects.

 

20



--------------------------------------------------------------------------------

4.3.7 The operation of the Stations by Seller does not cause or result in
exposure of workers or the general public to levels of radio frequency radiation
in excess of the applicable limits stated in 47 C.F.R. § 1.1310.

4.4 Purchased Assets.

4.4.1 All material items of the Tangible Personal Property and equipment leased
pursuant to Contracts, in each case, used principally or held for use
principally in the operation of the Stations are listed and described in
Schedule V to this Agreement (except for the Intellectual Property, which is the
subject of the representations and warranties contained in Section 4.13) and
such Schedule specifies whether such Purchased Assets or other equipment
constitute Tangible Personal Property or equipment leased pursuant to Assumed
Contracts and specifies the owner or lessee, as applicable, of such Purchased
Assets. No other Affiliate of Seller (including without limitation direct or
indirect subsidiaries of Seller) owns or has any rights, title or interest in
any Purchased Assets or any other asset used or held for use principally in the
operation of the Stations, including any assets that are in the nature of the
Purchased Assets or any other assets that are in the nature of the assets
described in Sections 2.1.1 through 2.1.8, in each case, that are used or held
for use principally in the operation of the Stations or is in any way involved
with the operation of the Stations. Except for the Intellectual Property which
is the subject of the representations and warranties contained in Section 4.13,
(i) on the Closing Date, Seller will have good and marketable title to the
Purchased Assets, free and clear of all Encumbrances, other than Permitted
Liens, and (ii) upon consummation of the transactions set forth in this
Agreement, Buyer will have good and marketable title to such Purchased Assets,
free and clear of all Encumbrances other than liens granted to Buyer’s lenders
and Permitted Liens (other than those that will be released on the Closing
Date).

4.4.2 Schedule IV sets forth each release and each of the UCC Termination
Statements that are required in order to release on the Closing Date the
Encumbrances that are referenced in clause (iii) of the definition of Permitted
Liens. Schedule IV also sets forth all UCC Financing Statements and mortgages
that have been filed against any Purchased Asset.

4.4.3 Seller has received no written notice of noncompliance with any
Encumbrance encumbering the Real Property. Seller has maintained and has
operated the Real Property, each Transmitter Site, each Transmitter Building,
the Towers (other than the Tower on which the KZMP (FM) antenna is located) and
the Stations under and in accordance with the terms of all applicable
regulations. Seller has no knowledge of any complaints regarding the Real
Property, Transmitter Sites, the Towers, the Transmitter Buildings, the
antennas, the radio transmitters, the studio facilities or any other facilities
included in the Purchased

 

21



--------------------------------------------------------------------------------

Assets. To Seller’s knowledge, the owner of the Tower on which the KZMP(FM)
antenna is located has maintained and has operated the Tower under and in
accordance with all applicable laws, rules and regulations.

4.4.4 There is no pending or, to the knowledge of Seller, threatened, action,
event, transaction or proceeding that could interfere with the quiet enjoyment
or operation of the Purchased Assets (including the Real Property) by Seller or,
on and after the Closing Date, by Buyer. There are no other Persons which have
any rights to use the Transmitter Sites or to occupy or use the Towers,
Transmitter Buildings or the Real Property, whether by lease, sublease,
easement, license or other instrument, other than (i) other lessees of the Tower
located in Cooke County upon which Seller leases space pursuant to the KZMP (FM)
Tower Lease, (ii) the tower lease between LBI and ECC (relating to a portion of
the Transmitter Site for KZZA(FM)) and (iii) the ABC Tower Lease. As of the
Closing Date, Buyer will have reasonable access to each of the Transmitter Sites
and a means of ingress and egress thereto from public roads.

4.4.5 The items of Tangible Personal Property are, in all material respects, in
good operating condition for equipment of their age and usage (ordinary wear and
tear excepted). The technical equipment constituting a part of the Tangible
Personal Property, has been maintained in accordance with commercially
reasonable practices and is operating and complies in all material respects with
all applicable rules and regulations of the FCC and the terms of the FCC
Licenses and Permits. The Purchased Assets include all the Permits, personal
property, real property and assets, including real-estate rights, necessary to
conduct the operation of the Stations in the same manner as now conducted,
excluding all corporate level services of the type currently provided to the
Stations by Seller.

4.5 Insurance. Seller now has in force insurance on the Purchased Assets as set
forth in Schedule VI, and Seller will continue the present insurance at the
present limits in full force and effect up to the Closing Date.

4.6 Litigation. No litigation, action, suit, judgment, proceeding or, to the
knowledge of Seller, investigation relating to the Stations or the Purchased
Assets is pending or outstanding before any forum, court, or governmental body,
department or agency of any kind to which Seller or the Stations is subject or
is a party that (i) that would reasonably be expected to affect the Stations or
the Purchased Assets in any material respect or (ii) that would affect the
ability of Seller to carry out the transactions contemplated by this Agreement,
and, to the knowledge of Seller, no such litigation, action, proceeding or
investigation is, in each case, threatened.

4.7 Contracts. Seller has delivered to Buyer true and complete copies of all
Contracts, including the Assumed Contracts, including all amendments thereto.
The Assumed Contracts will be enforceable by Buyer after the consummation of the
transaction contemplated hereby in accordance with their respective terms,
except to the extent that any consents set forth in Schedule IV are not obtained
and except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and

 

22



--------------------------------------------------------------------------------

by general principles of equity (regardless of whether considered in a
proceeding in equity or at law). Seller has not taken any action that would
impair the enforceability of the Assumed Contracts and has not omitted to take
any action, the omission of which would have such effect. Except as set forth in
Section B of Schedule I, Seller is not in default under any of the Assumed
Contracts and, to the knowledge of Seller, no counterparty thereto is in default
under any of the Assumed Contracts. The consummation of the transactions
contemplated hereby will not cause any defaults under any of the Assumed
Contracts. Schedule I sets forth all the relevant Assumed Contracts to which
Seller is a party with respect to the Real Property, true and complete copies of
which have been delivered to Buyer. The Primary Studio Lease provides for the
lease term to expire on March 31, 2007 and such term has not been extended. The
Auxiliary Studio Lease provides for a lease term to expire on December 1, 2007
and does not contain any unexercised extension options. The KZMP (FM) Tower
Lease provides for a lease term to expire on April 22, 2008, and the remaining
extension option has not been exercised. The ABC Tower Lease provides for a
lease term to expire on November 5, 2058 (with no renewal options). Attached to
Schedule I is an accurate calculation of the “Buyout Amount” payment that would
be required by Buyer pursuant to Section 5 of the Lotus/Entravision Reps LLC
Representative Agreement, dated as of August 10, 2001, by and between LER and
ECC (the “LER Agreement”) based upon a July 31, 2006 closing date for Buyer to
terminate such agreement as relates to the Stations (it being understood that
such calculation does not accurately reflect the actual termination amount at
Closing with respect to the Stations to the extent that differences result from
the calculation of such amount as of the Closing Date rather than as of July 31,
2006). Assuming that Buyer does not terminate the LER Agreement, the LER
Agreement will not be binding upon any station owned by Buyer or its Affiliates
other than KTCY-FM and KZMP-FM.

4.8 Insolvency. No insolvency proceedings of any character including bankruptcy,
receivership, reorganization, composition or arrangement with creditors,
voluntary or involuntary, affecting Seller or any of its assets or properties,
including the Purchased Assets, are pending or, to the knowledge of Seller,
threatened.

4.9 Reports. All material returns, reports and statements currently required to
be filed by Seller with the Commission or with any other governmental agency
have been filed, and each such return, report and statement is true and complete
in all material respects. Seller has complied in all material respects with the
reporting requirements of the Commission and other governmental authorities
having jurisdiction over the Stations and their respective operations.

4.10 No Defaults. Neither the execution, delivery and performance by Seller of
the Transaction Documents nor the consummation by Seller of the transaction
contemplated thereby is an event that, of itself or with the giving of notice or
the passage of time or both, will (i) conflict with the provisions of Seller’s
Governing Documents, (ii) constitute a violation of, conflict with or result in
any breach of or any default under, result in any termination or modification
of, or cause any acceleration of any obligation under, any contract, mortgage,
indenture, agreement, lease, license or other instrument to which Seller is a
party or by which it is bound, or by which it may be affected, or result in the
creation of any Encumbrance on any of the Purchased Assets, (iii) violate any
judgment, decree, order, statute, rule or regulation applicable to Seller or
(iv) violate or constitute a breach of any Assumed Contract. The

 

23



--------------------------------------------------------------------------------

execution, delivery and performance by Seller of the Transaction Documents do
not require any filing with or the consent of any third party (including
Governmental Authorities), including with respect to the assignment of the
Assumed Contracts, other than as listed on Schedule IV (which schedule shall set
forth the document under which the consent is required), except where failure to
obtain such consent or to make such filing (other than any failure to obtain
such consent or make such filing with respect to the Assumed Contracts other
than those Assumed Contracts identified as items 11, 12 and 13 on Schedule I)
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

4.11 Reserved.

4.12 Environmental Compliance. Except as set forth on Schedule VII (i) Seller
has not, in connection with its business or assets, including the Purchased
Assets, generated, used, transported, treated, stored, released or disposed of,
or suffered or permitted anyone else to generate, use, transport, treat, store,
release or dispose of any Hazardous Substance (as defined below) in violation of
any applicable environmental law; (ii) Seller has not previously, in connection
with the Purchased Assets, generated, used, transported, treated, stored,
released or disposed of, nor knowingly permitted or suffered anyone else to
generate, use, transport, treat, store, release or dispose of any Hazardous
Substance, (iii) to the knowledge of Seller, there has not been any generation,
use, transportation, treatment, storage, release or disposal of any Hazardous
Substance in connection with the Purchased Assets, the Real Property or the
operation of the Stations or, to the knowledge of Seller, in any properties
within 100 yards of its business which has created or might reasonably be
expected to create any material liability under any applicable environmental law
or which would require reporting to or notification of any governmental entity;
(iv) to the knowledge of Seller, no asbestos or polychlorinated biphenyl or
underground storage tank is contained in or located at any facility used in
connection with the operation of the Stations or any facility included in the
Purchased Assets or the Real Property; (v) any Hazardous Substance handled or
dealt with in any way in connection with the operation of the Stations or the
Real Property has been and is being handled or dealt with in all material
respects in compliance with all applicable environmental laws and (vi) to the
knowledge of Seller, there exists at the Real Property no violation of any laws,
rules or regulations governing Hazardous Substances. As used herein, “Hazardous
Substance” means any of the substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws as “hazardous substances,”
“hazardous materials,” “hazardous wastes” or “toxic substances,” or any other
formulation of any applicable environmental law intended to define, list or
classify substances by reason of deleterious properties such as ignitibility,
corrosivity, reactivity, radioactivity, carcinogenicity, reproductive toxicity
or “EP toxicity,” and petroleum and drilling fluids, produced waters and other
wastes associated with the exploration, development or production of crude oil,
natural gas or geothermal energy.

4.13 Intellectual Property.

4.13.1 Schedule IX contains a true and complete list of all patents, trademarks,
service marks, station names, alternative station names, slogans, trade names,
domain names, logos, jingles, assumed names, fictional business names,
copyrights, licenses, permits, authorizations and other similar intellectual
property rights and interests applied for, issued to or presently owned or used
by Seller

 

24



--------------------------------------------------------------------------------

(other than the programming and its contents used but not owned by Seller)
principally in connection with the operation of any Station, including the
Stations’ call letters (together with the goodwill associated therewith, the
“Intellectual Property”). Except as set forth on Schedule IX, Seller has good
and marketable title to all of the Intellectual Property, free and clear of all
Encumbrances other than Permitted Liens. To the extent indicated on Schedule IX,
such Intellectual Property has been duly registered in, filed in or issued by
the United States Copyright Office or the United States Patent and Trademark
Office, as appropriate, the appropriate offices in the various states of the
United States and the appropriate offices of such other jurisdictions where such
registration, filing or issuance is necessary to protect such Intellectual
Property from infringement and for the operation of the Stations. Except as set
forth on Schedule IX, all requisite renewals and affidavits of use have been
filed with respect to each of the registrations set forth in Schedule IX, and
each is presently in full force and effect, and each of the trade names and
trademarks is valid, and is in good standing and active use and none has been
abandoned.

4.13.2 Except as set forth on Schedule IX, Seller is the sole and exclusive
owner of the Intellectual Property, has the sole and exclusive right to use the
trade names and trademarks included in the Intellectual Property and has
received no notice from any other Person or entity pertaining to or challenging
the right of Seller to use any of the Intellectual Property or any rights
thereunder.

4.13.3 Except as set forth on Schedule IX, to the knowledge of Seller, Seller
has not violated or infringed any patent, trademark, trade name, jingle, assumed
name, fictional business name, copyright, license, permit or other similar
intangible property right or interest held by others or any license or permit
held by Seller.

4.13.4 Except as set forth on Schedule IX, (i) Seller has not granted any
license or other rights and has no obligations to grant licenses or other rights
to any of the Intellectual Property; and (ii) Seller has not made any claim of
any violation or infringement by others of its rights to or in connection with
any of the Intellectual Property, and, to Seller’s knowledge, there is no basis
for the making of any such claim.

4.13.5 Except as set forth on Schedule IX, there are no proceedings, either
pending or, to the knowledge of Seller, threatened, in the United States
Copyright Office, the United States Patent and Trademark Office or any Federal,
state or local court or before any other governmental agency or tribunal,
relating to any pending application with respect to any Intellectual Property.

4.14 Brokers. No agent, broker, investment or commercial banker, Person, or firm
acting on behalf of Seller or any of its Affiliates or under the authority of
Seller or any of its Affiliates is or will be entitled to any broker, finder or
financial-advisor fee or any other commission or similar fee directly or
indirectly in connection with the transactions contemplated by this Agreement,
other than Media Venture Partners, LLC, whose fee shall be paid by Seller.

 

25



--------------------------------------------------------------------------------

4.15 Reserved.

4.16 Employees and Employee Benefits.

4.16.1 The Seller Benefit Plans are each maintained, sponsored, contributed to,
or required to be contributed to, by Seller or by any entity or trade or
business, whether or not incorporated, which, with Seller, constitutes a group
described in Sections 414(b), (c), (m) or (o) of the Code (an “ERISA
Affiliate”). No Seller Benefit Plan is subject to Title IV of ERISA. No Seller
Benefit Plan is a multiemployer plan.

4.16.2 Neither Seller nor any of its ERISA Affiliates has failed to make any
contribution or payment to any Seller Benefit Plan that has resulted in the
imposition of a lien or the posting of a bond or other security under ERISA or
the Code.

4.16.3 No collective bargaining agreement applies with respect to any employee
of Seller or any ERISA Affiliate whose duties are performed in connection with
the Stations.

4.16.4 Seller has complied with all FCC requirements with respect to employees.

4.17 Taxes. (a) all Tax reports and other Returns required to be filed by Seller
or relating to the Purchased Assets have been filed with the appropriate
Governmental Authority, and there have been paid all Taxes, penalties, interest,
deficiencies, assessments or other charges due with respect to such Returns, as
reflected on the filed Returns or claimed to be due by such federal, state or
local taxing authorities (other than Taxes, deficiencies, assessments or claims
which are being contested in good faith and which in the aggregate are not
material); (b) Seller has not received any written notice of any examinations or
audits pending or any unresolved examinations or audit issues with respect to
Seller’s federal, state or local Tax Returns; and (c) all additional Taxes, if
any, assessed as a result of such examinations or audits have been paid, and to
Seller’s knowledge, there are no pending claims or proceedings relating to, or
asserted for, Taxes, penalties, interest, deficiencies or assessments against
the Purchased Assets.

4.18 No Interference with Signal. To the knowledge of Seller, there currently
exists no objectionable interference to the Stations’ signals from other
broadcast or non-broadcast stations or spectrum users beyond that permitted by
the FCC’s rules and, to Seller’s knowledge, there are no applications pending at
the FCC, the grant of which could reasonably be expected to cause objectionable
interference. No construction, buildings, or other structures adjacent to any
Transmitter Site or otherwise that results or could reasonably be expected to
result in degradation, interference to, or impaired reception of the Stations’
signal to any extent currently exists, or, to Seller’s knowledge, is proposed.

4.19 Financial Statements. Seller has delivered to Buyer prior to the Execution
Date, true and complete copies of the unaudited consolidated and consolidating
balance sheets and related statements of operations (including statements of
income and cash flow) of the Stations (i) for fiscal years 2003, 2004 and 2005
and (ii) for the portion of fiscal year 2006 ending June 30, 2006 (collectively,
the “Financial Statements”). The Financial

 

26



--------------------------------------------------------------------------------

Statements have been prepared in conformity with GAAP, consistently applied,
except as disclosed therein or in the footnotes thereto. The Financial
Statements present fairly, in all material respects and in accordance with GAAP,
the financial condition, results of operations and cash flows of the Stations as
at the respective dates thereof and for the respective periods covered therein,
except as otherwise noted therein and subject to normal and recurring year-end
adjustments and the absence of notes.

4.20 Affiliate Transactions. No Affiliate of Seller has any right, title or
interest in any of the Purchased Assets or any other asset used or held for use
principally in the operation of the Stations, including any assets that are in
the nature of the Purchased Assets or any other assets that are in the nature of
the assets described in Sections 2.1.1 through 2.1.8, in each case, that are
used or held for use principally in the operation of the Stations. Seller is not
indebted or otherwise obligated to any such Person, and no such Person is
indebted or otherwise obligated to Seller, in each case, for any debt or
obligation that would become an asset or liability of Buyer as a result of the
transactions contemplated hereby. Other than the LER Agreement, there are no
Contracts between Seller, on the one hand, and any Affiliate of Seller, on the
other hand, related to the Stations. Other than the LER Agreement, there are no
Contracts related to, or otherwise used in, the operation of the Stations to
which an Affiliate of Seller rather than Seller is a party.

4.21 Principal Advertisers. Schedule X constitutes a list of the names of the
twenty largest advertisers of each Station (measured in terms of aggregate
revenues received by the applicable Station) as well as the aggregate revenues
attributable to each during the twelve-month period ending December 31, 2005 and
during the year-to-date period beginning January 1, 2006 and ending June 30,
2006. Prior to the date hereof, no such advertiser has given written notice to
Seller that it intends to reduce the amount of advertisements (measured in terms
of aggregate annual revenues) purchased on the Stations nor, to the knowledge of
Seller, does any such advertiser intend to reduce the amount of advertisements
purchased on the Stations (as so measured).

ARTICLE V

REPRESENTATIONS AND WARRANTIES BY BUYER

Buyer represents and warrants to Seller as follows:

5.1 Organization and Standing. Each of LBI and LBI Sub is a California
corporation (or, after any conversion to a limited liability company, a limited
liability company), duly organized, validly existing and in good standing under
the laws of the State of California. LBI and LBI Sub each have the requisite
power to enter into and complete the transactions contemplated by this
Agreement.

5.2 No Defaults. Other than the consents set forth on Schedule IV with respect
to Buyer, neither the execution, delivery and performance by LBI or LBI Sub of
the Buyer Transaction Documents nor the consummation by Buyer of the transaction
contemplated thereby is an event that, of itself or with the giving of notice or
the passage of time or both, will (i) conflict with the provisions of LBI’s or
LBI Sub’s respective Governing Documents, (ii) constitute a violation of,
conflict with or result in any breach of or any default under, result in

 

27



--------------------------------------------------------------------------------

any termination or modification of, or cause any acceleration of any obligation
under, any material contract, mortgage, indenture, agreement, lease or other
instrument to which either LBI or LBI Sub is a party or by which it is bound, or
by which it may be affected, or result in the creation of any Encumbrance on any
of its assets, except for agreements, indentures and instruments related to the
financing of the transactions contemplated by this Agreement, (iii) violate any
judgment, decree, order, statute, rule or regulation applicable to LBI or LBI
Sub, or (iv) result in the creation or imposition of any Encumbrance on the
Stations or the Purchased Assets, except for liens, charges or encumbrances
relating to the financing of the transactions contemplated by this Agreement.

5.3 Authorization. All necessary actions and proceedings to duly approve the
execution, delivery and performance of this Agreement, the Escrow Agreement, the
Side Letter, and other agreements, documents and instruments being executed by
LBI or LBI Sub in connection herewith or therewith (or to be executed by LBI or
LBI Sub in connection herewith or therewith) (the “Buyer Transaction Documents”)
and to approve the consummation of the transaction contemplated hereby or
thereby have been duly and validly taken by each of LBI or LBI Sub. Each of the
Buyer Transaction Documents has been (or when executed will be) duly and validly
authorized, executed and delivered by LBI or LBI Sub, as applicable, and
constitute (or when executed will constitute) the legal, valid and binding
obligation of LBI or LBI Sub, as applicable, enforceable against LBI or LBI Sub,
as applicable, in accordance with and subject to their respective terms.

5.4 Brokers. No agent, broker, investment or commercial banker, Person, or firm
acting on behalf of Buyer or any of its Affiliates or under the authority of
Buyer or any of its Affiliates is or will be entitled to any broker, finder or
financial-advisor fee or any other commission or similar fee directly or
indirectly in connection with the transactions contemplated by this Agreement.

5.5 Qualification as a Broadcast Licensee.

5.5.1 Buyer knows of no fact that would, as of the date hereof, under the
Communications Act, disqualify Buyer as owner, operator and licensee of the
Stations.

5.5.2 Buyer is legally, financially and otherwise qualified within the meaning
of the Communications Act to be the assignee of the FCC Licenses, and no waivers
of the FCC’s multiple ownership or foreign ownership rules shall be required for
the consummation of the transactions contemplated hereby or the grant of the
Assignment Application. To Buyer’s knowledge, there are no facts or proceedings
which would reasonably be expected to (a) disqualify Buyer under the
Communications Act from holding the FCC Licenses, (b) cause the FCC to flag the
Assignment Application and/or initiate a review of the potential effects on
competition of the transaction, or (c) cause the FCC not to consent to the
assignment of the FCC Licenses to Buyer.

5.6 Litigation. No litigation, action, suit, judgment, proceeding or, to the
knowledge of Buyer, investigation is pending or outstanding before any forum,
court, or

 

28



--------------------------------------------------------------------------------

governmental body, department or agency of any kind to which Buyer is subject or
is a party that would affect the ability of Buyer to carry out the transactions
contemplated by this Agreement and, to the knowledge of Buyer, no such
litigation, action, proceeding or investigation is threatened.

5.7 Approvals and Consents. To knowledge of Buyer, the only filings with, and
approvals or consents of, Persons not a party to this Agreement that are legally
or contractually required to be obtained by Buyer in connection with the
consummation of the transactions contemplated by this Agreement are identified
on Schedule IV.

5.8 Financing. Buyer and its Affiliates have sufficient funds to permit Buyer to
consummate the transactions contemplated by this Agreement. The Buyer has
provided the Seller with accurate and complete copies of the credit agreements
evidencing Buyer’s and its Affiliates’ access to sufficient funds for the
transactions contemplated by this Agreement. Notwithstanding anything to the
contrary contained herein, the Parties acknowledge and agree that it shall not
be a condition to the obligations of the Buyer to consummate the transactions
contemplated hereby that the Buyer have sufficient funds for payment of the
Purchase Price.

ARTICLE VI

COVENANTS

6.1 Affirmative Covenants of Seller. Between the Execution Date and the Closing
Date, except as otherwise expressly permitted by this Agreement:

6.1.1 Maintenance. Seller will continue to operate the Stations and the
Purchased Assets in the ordinary course of business. Seller will use its
commercially reasonable efforts to (i) operate the Stations in all material
respects in conformance with the FCC Licenses and the Communications Act, as
applicable, (ii) maintain the Towers in good and working order and condition in
substantial conformity with past practices and in compliance in all material
respects with all laws applicable to such Towers, (iii) maintain the Owned Real
Property in substantial conformity with past practices and in compliance with
all laws applicable to such real property; and (iv) perform its obligations
under the Assumed Contracts (except for any non-performance that is immediately
and fully remedied without the counterparty thereto having any remaining right
to assert a claim for breach or to terminate the applicable Assumed Contract as
a result thereof). Seller shall not take any action, aside from scheduled,
ordinary-course maintenance performed in a commercially reasonable and diligent
manner, which results in any disruption in the continuous broadcasting on any
Station.

6.1.2 Preserve Relations. Seller will use its commercially reasonable efforts to
preserve the material business relationships with employees of the Stations, the
counterparty under any Assumed Contract, owners of property adjacent to or in
the area of the Real Property, the Transmitter Sites, the Transmitter Buildings,
the Towers and others having business relations with Seller in connection with
the Stations or the Purchased Assets (including lessors, lessees, advertisers,
clients, service providers and municipalities); provided, however, that nothing
contained

 

29



--------------------------------------------------------------------------------

in this Agreement shall require Seller to expend money in fulfillment of
Seller’s obligations set forth in this Section 6.1.2 other than expenditures
that Seller would have made in the ordinary course of business of the Stations
consistent with past practices.

6.1.3 Reasonable Access. Following reasonable advance written notification,
Seller will provide Buyer and representatives of Buyer with reasonable access to
the employees and the properties, contracts, books, files, logs and records
related principally to the Stations and the Purchased Assets, and Seller will
furnish or will cause to be furnished such additional information concerning the
Stations and the Purchased Assets as Buyer may from time to time reasonably
request, including financial information of the Stations available to Seller;
provided, however, that any such access or furnishing of information shall be
conducted during normal business hours and in such a manner as to not
unreasonably interfere with the normal operations of the Seller and the
Stations. Without limiting the generality of the foregoing, Seller shall provide
the information described in Schedule XI annexed hereto promptly following the
availability of such information and in no event later than the fourth business
day after such information becomes available to Seller. Seller shall continue to
prepare the reports described in Schedule XI on a timely basis in accordance
with its past practices. Seller agrees that a written request by Buyer at least
three business days prior to a visit by personnel of Buyer to the Stations
during normal business hours shall constitute reasonable advance written
notification, and Seller shall use its commercially reasonable efforts to make
available the documents and the personnel Buyer indicates that its personnel
would like to see during such visit.

6.1.4 Access to Employees. Although Buyer shall have no obligation to hire any
employee of the Stations, Buyer shall be provided with the opportunity to
interview or otherwise meet with each such employee in order to determine if
Buyer wishes to offer employment to any such employee. Buyer shall have the
right to make offers of employment beginning as of the Execution Date to such
employees of Seller working at any of the Stations as Buyer may identify in its
sole and absolute discretion without liability to Seller or any of its
Affiliates. If Buyer elects to offer employment to any such employee, Seller
shall terminate such employee effective immediately prior to the Closing and
shall release each such employee from all non-compete restrictions,
non-solicitation restrictions, as relates to solicitation of employees of Seller
working at any of the Stations, or similar obligations, in each case, as are
binding upon such employee and in a manner that permits such employee to accept
Buyer’s offer of employment and to solicit other employees of Seller working at
any of the Stations to accept offers of employment received from Buyer, if any.

6.1.5 Books and Records. Seller will maintain the books and records of the
Stations in the ordinary course of business consistent with past practices.

6.1.6 Insurance. Seller will maintain in force the existing insurance policies
identified on Schedule VI or reasonably equivalent policies. Seller will use the

 

30



--------------------------------------------------------------------------------

proceeds of any claims for loss payable under such insurance policies to repair,
replace, or restore any of the Purchased Assets destroyed prior to the Closing
Date by fire and other casualties to their former condition as soon as possible
after the loss.

6.1.7 Notification. Seller will promptly, upon obtaining knowledge of the same,
notify Buyer of any order to show cause, notice of violation, notice of apparent
liability or of forfeiture, or the filing or threat of filing of any complaint
against any Station, the Real Property, or any of the Purchased Assets or
against Seller in connection with any Station, the Real Property, or any of the
Purchased Assets, occurring between the Execution Date and the Closing Date, and
Seller will respond to any action, order, notice or complaints, and implement
procedures to ensure that the complaints or violations will not recur. Without
limiting the generality of the foregoing, Seller will also, promptly upon
obtaining knowledge of the same (and, in any event, within three business days),
notify Buyer of (i) any complaint being made against any Station, the Real
Property, or any of the Purchased Assets relating to its Tower, Transmitter
Site, Transmitter Building or Seller’s ownership or operation of any Station,
the Real Property or any of the Purchased Assets (including any complaint
related to the signals broadcast or otherwise transmitted from such Tower,
either by Seller or by any Person subleasing a portion of such Tower), (ii) any
invoice unpaid by any Station or by Seller in connection with any Station that
remains unpaid 60 days after the applicable due date of such invoice, (iii) any
termination of sales orders or notices or threats of termination in either case
by any advertiser whose orders total more than $1,000 per month or by Seller, or
(iv) the ceasing of employment (or receipt by Seller’s human resources
department or giving by Seller of notice of termination of employment) of any
employee of a Station.

6.1.8 Contracts. Seller will not enter into any Contract relating to the
Stations the term of which extends beyond the Closing Date, including any trade
or barter agreements, programming agreements, advertising agreements or service
agreements, in each case, without the prior written consent of Buyer, which
consent shall not be unreasonably withheld.

6.1.9 Transition Assistance. Seller will use its commercially reasonable efforts
to assist Buyer in transitioning the ownership of the Stations to Buyer so that
Buyer will be in position to operate the Stations from and after the Closing
Date, including transitioning to Buyer third party provided services such as
utilities, phone service, etc. and in transitioning advertisers and in
transitioning any employees of Seller hired by Buyer from benefit plans
maintained by Seller or its Affiliates to benefit plans maintained by Buyer or
its Affiliates. Additionally, other than with respect to KZMP(AM), Seller will
use its commercially reasonable efforts to assist Buyer’s making of arrangements
to transition the Stations’ formats from current network or local programming to
programming determined by Buyer effective as of the Closing.

 

31



--------------------------------------------------------------------------------

6.1.10 Assistance in Transfer of Records and Data. Seller will fully cooperate
with Buyer and shall deliver, the data and records required to be delivered
under Section 2.1.7 to Buyer (including the transfer of data from Seller’s
computer systems to Buyer’s computer systems) on the Closing Date. In
preparation for such delivery, Seller and Buyer shall in good faith cooperate to
determine an appropriate arrangement pursuant to which (i) such data is prepared
for delivery to Buyer not less than five (5) business days prior to the Closing
Date (other than any such data prepared between such date and the Closing Date
which shall nonetheless be delivered on the Closing Date) and (ii) Buyer has
access to such data during such five (5) business day period, in each case, with
the goal of assisting Buyer’s ability to receive and utilize such data
immediately upon the Closing.

6.1.11 Tax Appeals. Seller will timely appeal any increases or proposed
increases in state and local Taxes applicable to the Owned Real Property and any
increases or proposed increases in the assessed value of the Owned Real
Property.

6.2 Negative Covenants of Seller. From the Execution Date through consummation
of the transaction contemplated hereby on the Closing Date, except as
contemplated by this Agreement, Seller will not, without the prior written
consent of Buyer:

6.2.1 Encumbrances. Create or assume any Encumbrance (other than Permitted
Liens) on any of the Purchased Assets, whether now owned or hereafter acquired,
unless discharged or terminated and fully released prior to the Closing Date;

6.2.2 Transfers. Sell, assign, lease or otherwise transfer or dispose of any of
the Purchased Assets, whether now owned or hereafter acquired, except for sales,
assignments, leases, transfers or dispositions of obsolete equipment in the
ordinary course of business consistent with past practices;

6.2.3 Call Letters. Change any Station’s call letters, except to the extent
required by applicable law in which case any new call letters shall be subject
to Buyer’s prior written consent, not to be unreasonably withheld, or modify any
Station’s facilities in any material respect;

6.2.4 Change in Format or Business. Change the format of any of the Stations
(including changes to genre of music, demographic or language) or otherwise
materially change any of the Stations’ business models or advertising sales
strategies; provided, however, that nothing in this Section 6.2.4 is intended to
constitute an impermissible abrogation of a licensee’s responsibilities under
the Communications Act to maintain control of the operation of the Stations;

6.2.5 Modification of Contracts. Modify, amend or terminate any of the Assumed
Contracts (or waive any substantial right thereunder), or any advertising
contract that involves more than $4,000 per month, or modify, amend or agree to
any modification, extension or termination of any Assumed Contract, any such
advertising contract or any agreement governing the Leasehold Interests;

 

32



--------------------------------------------------------------------------------

6.2.6 Rights. Cancel or compromise any claim or waive or release any right of
Seller relating to the Purchased Assets, except in the ordinary course of
business consistent with past practice;

6.2.7 FCC Licenses and Permits. Cause or permit, by any act or failure on its
part, the FCC Licenses or Permits to expire or to be surrendered or modified
(except as a result of the issuance of the KBOC Upgrade License); take any
action which would cause the FCC or any other Governmental Authority to
institute proceedings for the suspension, revocation or adverse modification of
any of the FCC Licenses or Permits; fail to prosecute with due diligence any
pending applications to any Governmental Authority in connection with the
ownership and operation of the Stations or any of the Purchased Assets; or take
any other action within Seller’s control which would result in the Stations or
any of the Purchased Assets being in non-compliance with the requirements of the
Communications Act or any other applicable law material to the ownership and
operation of the Stations and the Purchased Assets; or

6.2.8 No Inconsistent Action. Take any other action inconsistent with its
obligations under this Agreement or which could hinder or delay the consummation
of the transactions contemplated by this Agreement.

6.3 Consents and Filings; Matters Related to Title Policies.

6.3.1 Subject to Section 7.1.1, each of the Parties shall use all commercially
reasonable efforts to take, or cause to be taken, all appropriate action to do,
or cause to be done, all things necessary, proper or advisable under applicable
Law or otherwise to cause the satisfaction of the conditions precedent to the
Parties obligations to consummate and make effective the transactions
contemplated by this Agreement as promptly as practicable, including to
(i) obtain from Governmental Authorities all consents, approvals,
authorizations, qualifications and orders as are necessary for the consummation
of the transactions contemplated by this Agreement, (ii) with respect to Seller,
obtain the Required Consents (provided that, without Buyer’s prior written
consent, which consent may be withheld at Buyer’s sole discretion, Buyer shall
not be required to assume any liabilities other than the Assumed Liabilities or
to consent to any amendment or modification of any Assumed Contract, in either
case, in exchange for any third party’s agreement to provide a Required Consent)
and (iii) promptly make all necessary filings, and thereafter make any other
required submissions, with respect to this Agreement required under the HSRA,
the Communications Act or any other applicable law. Seller shall provide updates
to Buyer or its counsel with respect to the status of Seller’s efforts to obtain
the Required Consents on not less than a weekly basis and, if any Required
Consent shall not have been obtained by the fifth business day prior to the
Closing Date, Seller shall provide such updates on a daily basis through the
Closing Date.

 

33



--------------------------------------------------------------------------------

6.3.2 Buyer and Seller shall proceed as expeditiously as is practical and, in no
event later than ten (10) business days after the execution hereof by Buyer and
Seller, to file with the Federal Trade Commission (the “FTC”) and the US
Department of Justice (the “DOJ”), and otherwise comply with, the notifications
and other information required to be filed under the HSRA, with respect to the
transactions contemplated by this Agreement. Buyer and Seller will request early
termination of the waiting period under the HSRA. Each of Buyer and Seller
warrants that all such filings by it will be, as of the date filed, true and
accurate in all material respects and in material compliance with the
requirements of the HSRA.

6.3.3 Each of the Parties shall promptly notify the other Party of any
communication it or any of its Affiliates receives from any Governmental
Authority relating to the matters that are the subject of this Agreement and
permit the other Party to review in advance any proposed communication by such
party to any Governmental Authority with respect to such matters. Neither Party
shall agree to participate in any meeting with any Governmental Authority in
respect of any filings, investigation or other inquiry with respect to this
Agreement and the transactions contemplated hereby unless it consults with the
other Party in advance and, to the extent permitted by such Governmental
Authority, gives the other Party the opportunity to attend and participate at
such meeting. Subject to the Confidentiality Agreement, the Parties will
coordinate and cooperate fully with each other in exchanging such information
and providing such assistance as the other Party may reasonably request in
connection with the foregoing and in seeking early termination of any applicable
waiting periods including under the HSRA. Subject to the Confidentiality
Agreement and to the extent permitted by applicable law, the Parties will
provide each other with copies of all correspondence, filings or communications
between them or any of their representatives, on the one hand, and any
Governmental Authority or members of its staff, on the other hand, with respect
to this Agreement and the transactions contemplated hereby.

6.3.4 Without limiting the generality of Section 6.3.1, Seller shall use its
commercially reasonable efforts to provide Buyer or the Title Company with such
instruments or documents as Buyer or the Title Company reasonably determine are
required for the issuance of the Title Policies or in connection with the
transfer and assignment of the Real Property and Leasehold Interests and shall
use its commercially reasonable efforts to obtain the estoppels and consents
contemplated by Section 8.1.6. If, despite the commercially reasonable efforts,
the Title Company refuses to issue the Leasehold Title Policy in form and
content reasonably satisfactory to Buyer, Seller further agrees that it shall
use commercially reasonable efforts to obtain from owner of the fee interest in
the land underlying the Transmitter Site for KZMP-FM an executed written
confirmation for the benefit of Buyer that (i) the ground lease consists only of
certain documents to be specifically listed in such confirmation, (ii) such
ground lease is in full force and effect, (iii) there are no impediments to the
extension of the ground lease pursuant to the exercise of the extension option
set forth therein,

 

34



--------------------------------------------------------------------------------

(iv) there exist no breaches or defaults under such ground lease, and (v) to the
actual knowledge of such owner/ground lessor, there exist no Encumbrances
against the fee interest underlying such Transmitter Site arising prior to the
recordation of the ground lease other than those listed in a title commitment
provided by the Title Company with respect to such fee interest. In furtherance
of the foregoing, Seller agrees to deliver to Buyer (or cause to be delivered to
Buyer) as promptly as practicable following the execution and delivery of this
Agreement (x) a true, correct and complete copy of the ground lease referenced
in the preceding sentence, including all amendments thereto, and (y) a title
commitment with respect to such Transmitter Site, showing all Encumbrances upon
the fee and leasehold interests thereunder, together with copies of all
underlying documents referenced therein. Upon receipt of an updated title
commitment with respect to the Leasehold Title Policy, the Parties shall use
commercially reasonable efforts to cause the Title Company (or a title company
acceptable to Buyer) to remove or insure over all Encumbrances thereon of the
type that would typically be removed or insured over in similar transactions and
all remaining Encumbrances that would not reasonably be expected to interfere
with Buyer’s use and enjoyment of the Transmitter Site leased pursuant to the
KZMP Tower Lease shall constitute Permitted Liens for purposes of this
Agreement.

6.4 KBOC Upgrade. Between the Execution Date and the Closing Date, Seller will
continue operation of Station KBOC pursuant to program test authority as
provided in 47 C.F.R. §73.1620(c) or under the KBOC Upgrade License, following
the grant thereof. Seller will use its commercially reasonable efforts to
prosecute the License Application and, if the KBOC Upgrade License has not been
issued on or prior to the Closing Date, Seller shall continue to cooperate with
Buyer following the Closing with respect to the prosecution of the License
Application and Buyer will use its commercially reasonable efforts to prosecute
the License Application. Seller also will provide Buyer (or Buyer’s designee)
with reasonable access to Station KBOC in accordance with the terms and
conditions, and upon the advance written notice, provided for in Section 6.1.3,
so as to enable Buyer to confirm, to Buyer’s reasonable satisfaction, that
Station KBOC is operating in compliance with the Station KBOC Construction
Permit.

6.5 COBRA Continuation Coverage. Seller and its ERISA Affiliates shall comply
with Section 601 et seq. of ERISA and the corresponding provisions of the Code
(“COBRA”) with respect to each employee whose employment was associated with
(within the meaning of Treasury Regulation Section 54.4980B-9) any Station, and
each such employee’s qualified beneficiaries (as defined under COBRA), in each
case, who experiences a qualifying event (as defined under COBRA) on or before
the Closing Date. Buyer shall have no COBRA continuation obligation with respect
to any employee of Seller or any ERISA Affiliate, or the qualified beneficiaries
of any such employee with respect to any qualifying event that occurs on or
before the Closing Date.

6.6 Confidentiality. Each of the Parties shall hold, and shall cause its
representatives to hold, in confidence all documents and information furnished
to it by or on behalf of the other Party in connection with the transactions
contemplated hereby pursuant to the

 

35



--------------------------------------------------------------------------------

terms of the Confidentiality Agreement, which shall continue in full force and
effect with respect to such documents and information until the Closing Date
(except that the term “representatives” also shall be deemed to include Buyer’s
lenders or other financing sources), at which time such Confidentiality
Agreement and the obligations of the Parties under this Section 6.6 shall
terminate; provided, however, that after the Closing Date, the Confidentiality
Agreement shall terminate only in respect of that portion of the Evaluation
Material (as defined in the Confidentiality Agreement) included in the Purchased
Assets or relating to the Stations or the transactions contemplated hereby and
shall remain in full force and effect with respect to the remainder of the
Evaluation Material for the remaining term of the Confidentiality Agreement. If
for any reason this Agreement is terminated prior to the Closing Date, the
Confidentiality Agreement shall nonetheless continue in full force and effect in
accordance with, and subject to, its terms. Additionally, if Seller provides any
information to Buyer following the Closing Date pursuant to Section 2.2.4, Buyer
shall maintain the confidentiality of such information (to the extent such
information would be Evaluation Material under the Confidentiality Agreement) in
the same manner as the confidentiality of Evaluation Material is required to be
maintained pursuant to the Confidentiality Agreement (notwithstanding any prior
expiration of the Confidentiality Agreement), except that nothing herein shall
prevent Buyer from using any such information in the preparation of financial
statements or other materials filed with the SEC or any other Governmental
Authority or from filing any such financial statements or other materials with
the SEC or any other Governmental Authority.

6.7 Corporate Name. Buyer acknowledges that, from and after the Closing Date,
Seller shall have the absolute and exclusive proprietary right to the Names and
all marks, tradenames and trademarks related thereto, and that none of the
rights thereto or goodwill represented thereby or pertaining thereto are being
transferred hereby or in connection herewith. Buyer agrees that from and after
the Closing Date it will not, nor will it permit any of its Affiliates to, use
any name, phrase or logo incorporating the Names in or on any of its literature,
sales materials or products or otherwise in connection with the sale of any
products or services except that Seller shall not be prohibited from making
references to Seller’s former ownership of the Stations.

6.8 Seller Access. Notwithstanding anything to the contrary set forth in this
Agreement and the conveyance to Buyer of such records as described in
Section 2.1.7, Buyer agrees to allow Seller reasonable access to such records of
the Stations as described in Section 2.1.7 as Seller may reasonably require from
and after the Closing Date.

6.9 LMA. Following the Execution Date, the Parties shall use commercially
reasonable efforts to negotiate the terms of a local marketing agreement on
customary terms and conditions reasonably satisfactory to each of the Parties
pursuant to which Buyer would commence programming of the Stations, subject to
the limitations set forth in the Communications Act and except that programming
for KZMP(AM) would be provided by the broker pursuant to the KZMP Agreement,
promptly following the expiration or termination of all applicable waiting
periods under the HSRA, and so long as no actions shall have been instituted
which are then pending by the FTC or DOJ challenging or seeking to enjoin the
consummation of the transactions contemplated by this Agreement. It is
acknowledged and agreed to by the Parties that (i) the failure to enter into
such a local marketing agreement does not constitute a breach of the terms of
this Agreement that would permit any of the Parties to terminate this Agreement
and (ii) the execution of such a local marketing agreement is not a condition to
the purchase and sale transactions contemplated by this Agreement.

 

36



--------------------------------------------------------------------------------

ARTICLE VII

ADDITIONAL AGREEMENTS

7.1 Application for Commission Consent.

7.1.1 FCC Consent. Buyer and Seller agree to proceed as expeditiously as is
practical and, in no event later than ten business days after the execution
hereof by Buyer and Seller, to file or cause to be filed the Assignment
Application requesting FCC consent to the transactions contemplated by this
Agreement. The Parties agree that the Assignment Application will be prosecuted
in good faith and with due diligence, including cooperating with all requests of
the Commission and filing amendments and responses as appropriate. The Parties
acknowledge that this Agreement will have to be filed with the FCC. The Parties
further acknowledge that the Assignment Application may have to be amended from
time to time prior to the date it is granted to reflect any changes resulting
from Buyer’s financing and related arrangements or as a result of the conversion
of LBI or LBI Sub into a limited liability company.

7.1.2 Control of the Stations. The purchase and sale transactions contemplated
by this Agreement shall not be consummated until the Closing Date. Between the
Execution Date and the Closing Date, Buyer, its employees or its agents, shall
not directly or indirectly control, supervise or direct or attempt to control,
supervise or direct the operation of the Stations, but such operation will be
the sole responsibility and in the complete discretion of Seller. Until the
Closing Date, Buyer’s interest in the Stations is limited to its rights under
this Agreement and the Assignment Application.

7.2 Mutual Right to Terminate.

7.2.1 Subject to the provisions of Section 7.6.2, if the purchase and sale
transactions contemplated by this Agreement have not occurred on or before the
first anniversary of the Execution Date, either Buyer or Seller, if such Party
is not materially in default hereunder in a manner which has delayed the
occurrence of the purchase and sale transactions contemplated by this Agreement,
may terminate this Agreement upon five days’ written notice to the other Party.

7.2.2 Either Seller or Buyer may terminate this Agreement upon five days’
written notice to the other Party in the event that any Governmental Authority
shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement and such order, decree, ruling or other action shall have become
final and nonappealable; provided that the Party issuing the notice to terminate
this Agreement shall have complied in all material respects with Sections 6.3
and Section 7.1.1.

 

37



--------------------------------------------------------------------------------

7.3 Buyer’s Right to Terminate. In addition to Buyer’s rights of termination
under Section 7.6, Buyer, at its option, may terminate this Agreement prior to
the Closing Date, so long as Buyer is not then in material default under or
material breach of this Agreement, upon the happening of any of the following
events:

7.3.1 The FCC Licenses or other Permits are modified, or their terms
substantially modified, resulting in an adverse change in Buyer’s ability to
operate any Station (and, in the case of Station KBOC, the Station KBOC
Construction Permit, the License Application or the KBOC Upgrade License shall
have been amended or modified in a manner that results in an adverse change in
Buyer’s ability to operate Station KBOC as compared to the manner that Buyer
would have been able to operate Station KBOC if the Station KBOC Construction
Permit, the License Application or the KBOC Upgrade License had not been amended
or modified);

7.3.2 The Assignment Application or the License Application is designated for a
hearing before an administrative law judge;

7.3.3 The FCC institutes revocation-of-license proceedings against any Station;
or

7.3.4 A licensed and qualified environmental assessment firm determines that
Hazardous Substances exist at any of the Real Property in violation of
applicable environmental laws and Buyer has the right to terminate this
Agreement pursuant to Section 7.10 hereof.

7.3.5 Seller is in material breach of this Agreement ten business days after
Buyer has given Seller written notice of such breach; and Seller has not
commenced or continued to prosecute diligently a cure therefor, or such breach
is or becomes incurable.

7.4 Seller’s Right to Terminate. Seller, at its option, may terminate this
Agreement prior to the Closing Date, so long as Seller is not then in material
default under or material breach of this Agreement, upon the happening of any of
the following events:

7.4.1 The Assignment Application is designated for a hearing before an
administrative law judge;

7.4.2 Buyer is in material breach of this Agreement ten business days after
Seller has given Buyer written notice of such breach; and Buyer has not
commenced or continued to prosecute diligently a cure therefor, or such breach
is or becomes incurable; or

7.4.3 Buyer fails to deposit the Escrow Deposit in its entirety with the Escrow
Agent prior to 5:00 PM PST on August 4, 2006.

7.5 Effect of Termination. Notwithstanding the termination of this Agreement
pursuant to Section 7.2, Section 7.3 or Section 7.4, the following provisions
shall

 

38



--------------------------------------------------------------------------------

remain in full force and effect: (i) Section 3.3, (ii) Section 3.4.1 (if Seller
terminates this Agreement), (iii) Section 3.4.2, (iv) Sections 4.14 and 5.4,
(v) Section 6.6, (vi) Section 7.7, (vii) all provisions of Article XI (except
for Section 11.13) and (viii) this Section 7.5.

7.6 Risk of Loss.

7.6.1 The risk of loss and damage, whether by force majeure or for any other
reason, to the Purchased Assets or the operation of the Stations between the
Execution Date and the Closing Date will be on Seller. Seller shall use
commercially reasonable efforts to repair, replace and restore the Purchased
Assets as soon as possible after any loss or damage; provided that if the
Purchased Assets are to be repaired or restored they must be repaired or
restored only to both (i) their condition immediately prior to the loss or
damage and (ii) to a condition where such Purchased Assets comply with
applicable laws and codes. It is understood and agreed that all insurance
proceeds with respect thereto (“Proceeds”) will be applied to or reserved for
such replacement, restoration or repair, but that Seller will have no obligation
to repair, replace or restore in excess of the Proceeds (plus any applicable
deductible payment), and that Buyer’s sole remedies if Seller elects not to
fully repair, replace or restore as required by the preceding sentence will be
(i) to terminate this Agreement, in which case the Escrow Deposit will be
delivered to LBI, or (ii) to close in accordance with Section 7.6.3 below.

7.6.2 In the event of any event, malfunction, or any damage to any Station or
any Purchased Assets that prevents or disrupts broadcast transmissions of any
Station in the normal and usual manner and substantially in accordance with the
FCC Licenses (other than scheduled, ordinary-course maintenance), Seller will
give prompt notice thereof to Buyer and use its best efforts to restore
operations to the normal and usual manner and substantially in accordance with
the FCC Licenses as soon as practicable, and Buyer, in addition to its other
rights and remedies, (i) will have the right to postpone the Closing Date until
transmission, in accordance with the FCC Licenses, has been resumed or (ii) with
respect to any Station, if such transmissions have been prevented or disrupted
for a period equal to or longer than the applicable period set forth on Schedule
XII with respect to such Station, Buyer shall have the right, exercisable at any
point prior to the Closing Date notwithstanding any prior election to postpone
the Closing Date, to terminate this Agreement, in which case the Escrow Deposit
will be delivered to LBI. The postponed Closing Date, if any, will be any date
within the effective period of the FCC’s consent to assignment of the FCC
Licenses to LBI Sub as Buyer may designate by not less than five business days’
prior written notice to Seller. During the period of postponement, Seller shall
use its best efforts to resume broadcast transmissions. In the event
transmission in accordance with the FCC Licenses cannot be resumed within the
effective period of the FCC’s consent to assignment of the FCC Licenses to LBI
Sub, at Buyer’s request, the Parties will join in requesting that the FCC extend
the effective period of its consent for one or more periods not to exceed 120
days in the aggregate. If transmission in accordance with the FCC Licenses has
not been resumed so that the Closing Date

 

39



--------------------------------------------------------------------------------

does not occur within such extended period, or any agreed extension thereof,
Buyer will have the right, by giving written notice to Seller within five
business days after the expiration of such 120-day period, or any agreed
extension thereof, to terminate this Agreement forthwith without any further
obligation, in which case the Escrow Deposit will be delivered to LBI.

7.6.3 If any loss of or damage to the Purchased Assets (including the Real
Property, any Tower or any Transmitter Building) occurs prior to the Closing
Date, and if full repair, replacement or restoration of all Purchased Assets has
not been made on or before the Closing Date (as the Closing Date may be extended
as provided in Section 7.6.2) or the cost thereof is greater than the Proceeds
(plus any applicable deductible), then Buyer will be entitled, but not
obligated, to accept the Purchased Assets in their then-current condition and
will receive an abatement or reduction in the Purchase Price in an amount equal
to the difference between (x) the amount necessary to replace the Purchased
Assets if replacement is required or to repair or restore the Purchased Assets
both (i) their condition immediately prior to the loss or damage and (ii) to a
condition where such Purchased Assets comply with applicable laws and codes and
(y) the amount of the unused Proceeds, in which case Buyer will be entitled to
all the unused Proceeds and payment of the deductible amount. If Buyer elects to
accept damaged Purchased Assets at a reduced Purchase Price, the Parties agree
to cooperate in determining the amount of the reduction to the Purchase Price in
accordance with the provisions hereof. Nothing in this Section 7.6.3 shall limit
the right of Buyer to terminate this Agreement pursuant to any other provision.

7.7 Transfer Taxes; FCC Filing Fees; HSRA Filing Fees; Expenses.

7.7.1 Transfer Taxes; FCC Filing Fees; HSRA Filing Fees. All federal, state or
local excise, sales or use Taxes, or similar Taxes and other costs imposed on or
in connection with the sale, purchase or transfer of the Purchased Assets and
assumption of the Assumed Contracts by Buyer pursuant hereto will be split
evenly between Buyer and Seller. All FCC filing fees will be shared equally by
Buyer and Seller. Buyer shall be responsible for the payment of the filing fees
of the Parties in connection with the filing required under the HSRA.

7.7.2 Expenses. Except as otherwise provided herein, Buyer and Seller shall each
pay its own expenses incident to the negotiation, preparation and performance of
this Agreement and consummation of the transaction contemplated hereby,
including the fees, expenses and disbursements of its accountants and counsel.

7.7.3 Title and Other Real-Property Costs. The costs of issuing the basic or
standard Title Policies (without endorsements, other than the Texas Leasehold
Owner Policy Endorsement, which is part of the basic leasehold title policy)
shall be borne by Seller. The costs of any other endorsements shall be borne by
Buyer. All costs, expenses, assessments and other fees relating to the Owned
Real Property and the Leasehold Interests shall be prorated effective as of the
Closing Date in a manner consistent with custom for the transfer and assignment
of such real property interests and any other license interests.

 

40



--------------------------------------------------------------------------------

7.8 Invoices. If advertisers whose advertisements air on the Stations on or
after the Closing Date make payments prior to, on or after the consummation of
the transactions contemplated by this Agreement to Seller rather than to Buyer
with respect to such post-Closing Date advertisements, Seller shall hold such
amounts in trust for Buyer, shall promptly notify Buyer of the receipt of such
funds and shall forward such amounts to Buyer within five business days. If
advertisers whose advertisements air on the Stations prior to the Closing Date
make payments prior to, on or after the consummation of the transactions
contemplated by this Agreement to Buyer rather than to Seller with respect to
such pre-Closing Date advertisements, Buyer shall hold such amounts in trust for
Seller, shall promptly notify Seller of the receipt of such funds and shall
forward such amounts to Seller within five business days. For purposes of this
Section 7.8, payments from continuing advertisers shall be allocated between
pre-Closing and post-Closing advertisements based upon invoice numbers
designated by the applicable advertiser with respect to such payment. If the
advertiser does not reference an invoice number, the Party receiving such
payment shall contact the advertiser and obtain written instruction (including
via e-mail) from the advertiser directing whether the payment should be applied
against an obligation to Seller or an obligation to Buyer and the invoice number
to which such payment should be applied. The Parties shall treat any payments
received for other services provided by the Stations or with respect to the
Purchased Assets prior to the Closing and following the Closing in the same
manner as payments for advertisements are treated under this Section 7.8.

7.9 Non-Compete; Non-Solicitation; Confidentiality.

7.9.1 Seller hereby agrees that Seller and its Affiliates (so long as such
Affiliate remains an Affiliate of Seller during the relevant period of time)
shall not, directly or indirectly, for a period of five (5) years from and after
the Closing Date in any manner engage in, own, participate in, control, operate,
perform services for, or otherwise carry on, the radio station business within
the Dallas-Ft. Worth Arbitron Radio Market. In addition, Seller hereby agrees
that Seller and its Affiliate (so long as such Affiliate remains an Affiliate of
Seller during the relevant period of time) shall not, directly or indirectly,
(i) for a period of two (2) years from and after the Closing Date, solicit,
induce or attempt to persuade any employee of Buyer (including former employees
of Seller who are hired by Buyer) based in the Dallas-Ft. Worth Arbitron Radio
Market, or any agent, customer, supplier or other Person having a business
relationship with Buyer with respect to the Stations to terminate or modify his,
her or its relationship with Buyer with respect to the Stations, (ii) for a
period of nine (9) months from the Closing Date, (a) solicit, induce or attempt
to persuade any Person who prior to the Closing was employed by Seller or any of
its Affiliates and whose job responsibilities principally related to the
operation of the Stations and who is offered employment by Buyer on or prior to
the Closing Date (x) to continue to work for Sellers or (y) otherwise not to
accept Buyer’s offer of employment or (b) hire any Person described in clause
(a), (iii) for a period of one (1) year from the Closing Date, hire any employee
of Buyer (including any former employee of

 

41



--------------------------------------------------------------------------------

Seller who is hired by Buyer) who is employed by Buyer in the Dallas-Ft. Worth
Arbitron Radio Market at any time during such period, or (iv) for a period of
two (2) years from and after the Closing Date, fail to maintain confidential and
not use for any purpose any information relating to the business of the Stations
(other than information in the public domain not as the result of a breach of
this Agreement), except (with respect to clause (iv)): (a) for disclosure to
authorized representatives of Buyer; (b) as necessary to the performance or
enforcement of any Transaction Document or Buyer Transaction Document; (c) as
authorized in writing by Buyer; or (d) to the extent that disclosure is required
by Law or the order of any Governmental Authority under color of Law; provided,
that, prior to disclosing any information pursuant to this clause (d), the
disclosing Person shall have given prior written notice thereof to Buyer and, to
the extent practicable, provided Buyer with the opportunity to contest such
disclosure at Buyer’s expense.

7.9.2 Seller recognizes that the covenants in this Section 7.9, and the
territorial, time and other limitations with respect thereto, are reasonable and
properly required for the adequate protection of Buyer. Seller agrees that such
limitations are reasonable with respect to its activities, business and public
purpose. Seller agrees and acknowledges that the violation of this Section 7.9
would cause irreparable injury to Buyer, as the owner of the Stations, and that
the remedy at law for any violation or threatened violation thereof would be
inadequate and that, in addition to whatever other remedies may be available at
law or in equity, Buyer and its Affiliates shall be entitled to seek temporary
and permanent injunctive or other equitable relief without the necessity of
proving actual damages or posting bond. Seller also waives any requirement of
proving actual damages in connection with obtaining any such injunctive or other
equitable relief. Further, it is the intention of the Parties that the
provisions of this Section 7.9 shall be enforced to the fullest extent
permissible under the laws and the public policies of the State of California,
State of Texas or any other applicable jurisdiction, including that this
Section 7.9 shall be deemed to be governed by the law of the State of Texas
(without giving effect to principles of conflicts of law) to the extent that
this Section 7.9 is found by a court of competent jurisdiction or arbitrator to
be unenforceable under the law of the State of California. If, at the time of
enforcement of this Section 7.9, a court holds that the restrictions stated
herein are unreasonable under the circumstances then existing, the Parties agree
that the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area set
forth in this Section 7.9.

7.10 Environmental Assessment. Not later than thirty (30) days after the
Execution Date, the Buyer may obtain a Phase I (the “Phase I”) environmental
assessment of the Real Property by an environmental engineer selected by the
Buyer. If, in Buyer’s reasonable judgment based on the findings and
recommendations of the Phase I, Buyer determines that a Phase II (the “Phase
II”) environmental assessment of the Real Property is appropriate, Buyer shall
be entitled to obtain a Phase II on the Real Property or any portion thereof
(the Phase I and the Phase II, if obtained, shall be referred to herein as the
“Environmental Assessment”). The

 

42



--------------------------------------------------------------------------------

Buyer shall commission and pay the cost of such Environmental Assessment. If
based upon the Environmental Assessment, Buyer reasonably concludes that
Hazardous Substances exist at any portion of the Real Property in violation of
applicable environmental laws, then (i) Buyer shall deliver to Seller a copy of
the Environmental Assessment indicating such contamination and
(ii) notwithstanding any other provisions of this Agreement to the contrary, but
subject to the following sentence, Seller shall at its sole cost and expense (up
to a maximum of $1,000,000) remove, correct or remedy any condition or
conditions which result therefrom prior to the Closing Date, in which event
(a) Seller shall provide to Buyer at Closing a certificate from an environmental
abatement firm reasonably acceptable to Buyer that such removal, correction or
remedy has been completed, or (b) Buyer may require, at Buyer’s cost, the
environmental assessment firm that performed the original Environmental
Assessment to provide a new environmental report showing that any previously
identified conditions have been corrected. If the cost of removal, correction or
remedy of the Hazardous Substances exceeds $1,000,000, Buyer may elect to
(i) proceed with the Closing (but shall not be obligated to consummate the
transactions contemplated hereby under any circumstances where there exists any
uncured violations of warranties, representations or covenants with respect to
environmental matters or any other failure in the satisfaction of the conditions
precedent to Buyer’s obligations to consummate the transactions contemplated
hereunder), or (ii) terminate this Agreement at the sole option of Buyer.
Notwithstanding anything in this Agreement to the contrary, including Article X,
if Buyer elects to proceed with the Closing pursuant to clause (i) of the
preceding sentence, Seller’s obligation to indemnify Buyer for breach of
Section 4.12 or otherwise under Article X with respect to the removal,
correction or remedy of the Hazardous Substances identified as a result of the
Environmental Assessment shall be limited to $1,000,000 (the “Remediation
Indemnification”) and, for the avoidance of doubt, Buyer’s consummation of the
Closing shall not constitute a waiver of the right to the Remediation
Indemnification. Any Environmental Assessment delivered to Seller shall be
subject to the confidentiality provisions of Section 6.6.

7.11 Potential Additional Post-Closing Transactions.

7.11.1 The consummation of the transactions contemplated by this Agreement will
occur prior to the Final Grant Day. If the Initial Grant is reversed, set aside
or otherwise adversely modified or amended pursuant to a final order of the FCC
or the final, unappealable order of a court of competent jurisdiction, then the
Parties shall comply with such order in a manner that otherwise complies with
applicable law and returns the Parties to the status quo ante in all material
respects, including the return of the Purchase Price to Buyer and the return of
the Stations to Seller. In connection therewith, the Parties shall seek any
required additional consent of the FCC in a manner consistent with Section 6.3
and Section 7.1.

7.11.2 Additionally, (i) if the KBOC Upgrade License has not been issued prior
to the Closing Date, and (ii) if (A) it is determined that one or more defects
in the construction of Station KBOC cannot be remedied through the use of
commercially reasonable efforts as a result of which the KBOC Upgrade License
will not be issued by the FCC without any adverse modification or amendment to
the Station KBOC Construction Permit or License Application being required, (B)

 

43



--------------------------------------------------------------------------------

if the KBOC Upgrade License is not issued within 205 days of the date on which
the License Application was filed with the FCC for any reason (other than
actions or omissions of Buyer in breach of Section 5.5.2 or Section 6.4 of this
Agreement), provided that the 205 day period shall terminate and Buyer shall be
able to immediately exercise its rights under this Section 7.11.2 if Station
KBOC is required to reduce power or go off air as a result of the problem
leading to the delay in receiving the KBOC Upgrade License, (C) if the KBOC
Upgrade License is issued with any modification or condition that results in any
adverse change in Buyer’s ability to operate Station KBOC in a manner that Buyer
would have been able to operate Station KBOC if the KBOC Upgrade License would
have been issued without such modification or condition or (D) if following
issuance of the KBOC Upgrade License, the issuance of the KBOC Upgrade License
is reversed, set aside or otherwise adversely modified or amended pursuant to a
final order of the FCC or the final, unappealable order of a court of competent
jurisdiction, then, in each case, upon written notice from Buyer requesting the
same, the Parties shall expeditiously seek FCC consent to the assignment of the
FCC Licenses related principally to Station KBOC to Seller or its designee in a
manner consistent with Section 6.3 and Section 7.1, and, upon the receipt of an
FCC consent with respect thereto, shall consummate such assignment in a manner
that returns the Parties to the status quo ante in all material respects with
respect to Station KBOC, including the payment by Seller to Buyer of the amount
set forth on Appendix 1; provided, that no such transaction shall interfere with
Buyer’s continued ownership, use and enjoyment of the Purchased Assets not
principally related to Station KBOC. In the absence of an agreement among the
Parties, who shall deliberate with each other in good faith with respect
thereto, a determination as to whether defects in the construction of Station
KBOC can be remedied through the use of commercially reasonable efforts or
whether a modification, amendment or condition is adverse to Buyer’s ability to
operate Station KBOC in the absence thereof, in each case, shall be made
pursuant to an arbitration conducted pursuant to Section 11.8 of this Agreement.

ARTICLE VIII

CLOSING CONDITIONS

8.1 Conditions Precedent to Buyer’s Obligations. The obligation of Buyer to
consummate the transaction contemplated hereby is subject to the fulfillment
prior to or as of the consummation of the transaction contemplated hereby on the
Closing Date of each of the following conditions, each of which may be waived
(but only by an express written waiver) in the sole discretion of Buyer:

8.1.1 Commission Approval. The definition of Closing Date shall have been
satisfied.

8.1.2 Representations and Warranties. All representations and warranties of
Seller contained in this Agreement shall be true and correct in all material
respects at and as of the Closing Date as if made on the Closing Date except to
the extent that such representation or warranty expressly relates to any
specified earlier date, in which case such representation or warranty shall be
true and correct in all material respects as of such specified date.

 

44



--------------------------------------------------------------------------------

8.1.3 Performance. Seller shall have performed and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed or complied with by it prior to and on the Closing
Date.

8.1.4 No Material Adverse Effect. No event, change, circumstance, effect or
state of facts (or series of related events, changes, circumstances, effects or
states of facts) shall have occurred since the Execution Date that has had or
would reasonably be expected to have a Material Adverse Effect.

8.1.5 FCC Licenses. Seller shall be the holder of the FCC Licenses, and there
shall not have been any modification of any of the FCC Licenses or any
modification of FCC rules, regulations or policies affecting the class of
holders of FCC licenses to which Seller belongs as the holder of the FCC
Licenses, that has or is reasonably likely to have a material, adverse effect on
any Station or, after the Closing Date, the conduct of its operations by Buyer.
No proceeding shall be pending, the effect of which would be to revoke, cancel,
fail to renew, suspend, impair or modify adversely any of the FCC Licenses
specifically or such class of holders generally.

8.1.6 Consents. All Required Consents shall have been obtained and delivered to
Buyer. In addition, Seller shall have requested the lessors under the agreements
governing the Leasehold Interests to execute and deliver to Buyer estoppels and
consents in the forms attached as Exhibit D, and the lessors under the
agreements governing the Leasehold Interests shall have executed and delivered
to Buyer estoppels and consents containing at least those provisions noted as
required in the form attached hereto as Exhibit D with respect to each such
lease (including confirmation that the applicable lease is in full force and
effect and no defaults exist thereunder and confirmation of the terms thereof)
and the lessee under the ABC Tower Lease shall have executed and delivered to
Buyer an estoppel with respect to the ABC Tower Lease (including confirmation
that the applicable lease is in full force and effect and no defaults exist
thereunder and confirmation of the terms thereof) substantially in the form also
attached hereto as Exhibit D.

8.1.7 Litigation and Insolvency. Except for matters affecting the
radio-broadcasting industry generally, no litigation, action, suit, judgment,
proceeding, complaint or investigation shall be pending or outstanding before
any forum, court, or governmental body, department or agency of any kind,
relating to the Purchased Assets or the ownership or operation of the Stations
or which has the stated purpose or the probable effect of enjoining or
preventing the consummation of this Agreement, or the transaction contemplated
hereby or to recover damages by reason thereof, or which questions the validity
of any action taken or to be taken pursuant to or in connection with this
Agreement. No insolvency

 

45



--------------------------------------------------------------------------------

proceedings of any character including receivership, reorganization, composition
or arrangement with creditors, voluntary or involuntary, affecting Seller or any
of its assets or properties, shall be pending, and Seller shall not have taken
any action in contemplation of, or which would constitute the basis for, the
institution of any such insolvency proceedings.

8.1.8 Deliveries. All deliveries required under Section 9.1 shall have been
completed to the reasonable satisfaction of Buyer (including issuance of the
legal opinions).

8.1.9 HSRA Waiting Period. The applicable waiting period(s) under HSRA with
respect to the transactions contemplated by this Agreement shall have expired or
shall have been terminated.

8.1.10 Real Property. The Title Company shall be irrevocably and unconditionally
committed to issue the Title Policies, in form and content satisfactory to
Buyer, provided however that if the Title Company (or another title company
reasonably acceptable to Buyer) refuses to issue the Leasehold Title Policy, the
issuance thereof shall not be a condition to Closing so long as Seller has
provided the executed, written confirmation by the owner in accordance with the
provisions of Section 6.3.4.

8.1.11 KBOC Upgrade License. The License Application shall have been granted by
the FCC and the KBOC Upgrade License shall have been issued as a result thereof
or the License Application shall remain pending (in each case, without any
condition (other than standard conditions customarily included in FCC licenses
similar to the KBOC Upgrade License), modification or amendment resulting in an
adverse change in Buyer’s ability to operate Station KBOC in a manner that Buyer
would have been able to operate Station KBOC in the absence of such non-standard
condition, modification or amendment).

8.1.12 Environmental Remediation. The Environmental Assessment obtained by Buyer
pursuant to Section 7.10 hereof shall not have disclosed any violation of any
environmental law which is not removed or cured by Seller prior to Closing in
accordance with the terms of Section 7.10. Additionally, if Buyer has elected to
receive an updated environmental assessment (by the same firm that performed the
Environmental Assessment) to confirm that any remediation performed by Seller at
the Real Property was successful, Buyer shall have received such updated
assessment.

8.2 Conditions Precedent to Seller’s Obligations. The obligation of Seller to
consummate the transaction contemplated hereby is subject to the fulfillment
prior to or as of the consummation of the transaction contemplated hereby on the
Closing Date of each of the following conditions, each of which may be waived
(but only by an express written waiver) in the sole discretion of Seller:

8.2.1 Commission Approval. The condition set forth in Section 8.1.1 shall have
been satisfied.

 

46



--------------------------------------------------------------------------------

8.2.2 Representations and Warranties. All representations and warranties of
Buyer contained in this Agreement shall be true and correct in all material
respects at and as of the Closing Date as if made on the Closing Date, except to
the extent that such representation or warranty expressly relates to any
specified earlier date, in which case such representation or warranty shall be
true and correct in all material respects as of such specified date.

8.2.3 Performance. Buyer shall have performed and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed or complied with by it prior to and at the Closing
Date.

8.2.4 Litigation and Insolvency. Except for matters affecting the
radio-broadcasting industry generally, no litigation, action, suit, judgment,
proceeding, complaint or investigation shall be pending or outstanding before
any forum, court or governmental body, department or agency of any kind which
has the stated purpose or the probable effect of enjoining or preventing the
consummation of this Agreement or the transaction contemplated hereby or to
recover damages by reason thereof, or which questions the validity of any action
taken or to be taken pursuant to or in connection with this Agreement. No
insolvency proceedings of any character including reorganization, receivership,
composition or arrangement with creditors, voluntary or involuntary, affecting
Buyer or any of its assets or properties shall be pending, and Buyer shall not
have taken any action in contemplation of, or which would constitute the basis
for, the institution of any such insolvency proceedings.

8.2.5 Deliveries. All deliveries required under Section 9.2 shall have been
completed to the reasonable satisfaction of Seller (including issuance of the
legal opinions).

8.2.6 HSRA Waiting Period. The applicable waiting period(s) under HSRA with
respect to the transactions contemplated by this Agreement shall have expired or
shall have been terminated.

ARTICLE IX

ITEMS TO BE DELIVERED AT THE CLOSING

9.1 Seller’s Performance at Closing. On the Closing Date at the Closing Place,
Seller shall have executed and delivered to Buyer all bills of sale,
endorsements, assignments and other instruments of conveyance and transfer
reasonably satisfactory in form and substance to Buyer and its counsel,
effecting the sale, transfer, assignment and conveyance of the Purchased Assets
to Buyer including the following:

9.1.1 One or more bills of sale conveying to LBI all of the Tangible Personal
Property and Intellectual Property to be acquired by Buyer hereunder;

 

47



--------------------------------------------------------------------------------

9.1.2 An assignment assigning to LBI Sub the FCC Licenses;

9.1.3 An assignment assigning to LBI each of the Assumed Contracts together with
the Required Consents with respect thereto and the original copies of the
Assumed Contracts;

9.1.4 The data, documents, copies, files, records and logs referred to in
Section 2.1.7 (Seller shall have transferred data from Seller’s computer systems
to Buyer’s computer systems to the extent provided in Section 2.1.7);

9.1.5 The good faith, estimate of the prorations and adjustments to be made
pursuant to Section 3.6;

9.1.6 Releases of the Encumbrances required to be released on the Closing Date
executed by Seller and the applicable secured party (and partial releases or
terminations, as applicable, of the related UCC financing statements authorized
by the applicable secured party), which, in the case of releases of Encumbrances
or partial releases of UCC financing statements relating to collateral documents
and UCC financing statements, in each case, covering collateral which includes
Purchased Assets as well as other items of collateral, shall include a
reasonably detailed description of the Purchased Assets covered by such release
(it being understood that the release of the Encumbrance related to item 13 on
Schedule I is not a condition to Closing);

9.1.7 Opinions of Seller’s counsel and Seller’s FCC counsel, each dated as of
the Closing Date substantially in the form of Exhibits A and B;

9.1.8 Copies of resolutions of the board of directors of Seller, in each case,
certified by its Secretary, authorizing the execution, delivery and performance
of this Agreement, the Escrow Agreement, and the transaction contemplated hereby
and thereby;

9.1.9 A certificate, dated as of the Closing Date, executed by the Executive
Vice President of Seller, to the effect that, (i) the representations and
warranties of Seller contained in this Agreement are true and complete in all
material respects on and as of the Closing Date as though made on and as of the
Closing Date, except as specifically contemplated by this Agreement; (ii) Seller
has complied with or performed all terms, covenants, agreements and conditions
required by this Agreement to be complied with or performed by it prior to and
at the Closing Date, (iii) no event, change, circumstance, effect or state of
facts (or series of related events, changes, circumstances, effects or states of
facts) has occurred since the Execution Date that has had or would reasonably be
expected to have a Material Adverse Effect, (iv) except as set forth on a
Schedule attached thereto, all Required Consents have been obtained by Seller
and delivered to Buyer, and (v) Seller has performed the requirements of this
Section 9.1;

9.1.10 Written instructions to terminate the Escrow Agreement and deliver the
Escrow Deposit to Seller executed by ECC;

 

48



--------------------------------------------------------------------------------

9.1.11 Such other instruments or documents as Buyer or the Title Company
reasonably determine are required for the issuance of the Title Policies
required to be issued at Closing and in connection with the transfer and
assignment of the Real Property and Leasehold Interests, including special
warranty deeds, certifications of non-foreign status and such other documents
and instruments customary and appropriate with the transfer and assignment of
the Real Property in each of the counties in which such Real Property is located
and the estoppels and consents referenced in Section 8.1.6;

9.1.12 If the counterparty to the KZMP Agreement shall not have posted the
$50,000 deposit required pursuant thereto, an acknowledgement from such
counterparty that no deposit was posted and that, accordingly, no deposit will
be available for application against the final month or due to be returned to
such counterparty upon expiration of the KZMP Agreement; and

9.1.13 Such other instruments of transfer, documents or certificates requested
by Buyer as may be necessary or appropriate to transfer to and vest in Buyer all
of Seller’s right, title and interest in and to the Purchased Assets or as
reasonably may be requested by Buyer to evidence consummation of this Agreement
and the transaction contemplated hereby.

9.2 Buyer’s Performance at Closing. On the Closing Date at the Closing Place,
Buyer will execute and deliver or cause to be delivered to Seller:

9.2.1 The monies payable as set forth in Section 3.1.1 by wire transfer of
immediately available federal funds;

9.2.2 An opinion of Buyer’s counsel dated as of the Closing Date substantially
in the form of Exhibit C;

9.2.3 Copies of resolutions of the Boards of Directors of LBI and LBI Sub, in
each case certified by its Secretary, authorizing the execution, delivery and
performance of this Agreement, the Escrow Agreement, and the transaction
contemplated hereby and thereby;

9.2.4 A certificate, dated as of the Closing Date, executed by the Executive
Vice President or Chief Financial Officer of Buyer, to the effect that (i) the
representations and warranties of Buyer contained in this Agreement are true and
complete in all material respects on and as of the Closing Date as though made
on and as of the Closing Date, except as specifically contemplated by this
Agreement; (ii) Buyer has complied in all material respects with or performed in
all material respects all terms, covenants, agreements and conditions required
by this Agreement to be complied with or performed by it prior to and at the
Closing Date and (iii) Buyer has performed the requirements of this Section 9.2;

9.2.5 A writing evidencing the assumption by Buyer of the Assumed Liabilities
consistent with the provisions of this Agreement;

 

49



--------------------------------------------------------------------------------

9.2.6 Written instructions to terminate the Escrow Agreement and deliver the
Escrow Deposit to Seller executed by LBI; and

9.2.7 Such other instruments, documents and certificates as reasonably may be
requested by Seller to consummate this Agreement and the transaction
contemplated hereby.

ARTICLE X

INDEMNIFICATION

10.1 Indemnification by Seller. Seller hereby agrees to indemnify, defend and
hold harmless Buyer and its Affiliates and each of their respective officers,
directors, employees, agents, representatives, stockholders, Affiliates, and
each of their successors and assigns (collectively, the “Buyer Indemnified
Parties”), following the Closing Date, from and against:

10.1.1 Any and all Damages, occasioned by, arising out of or resulting from the
ownership, operation or use of the Stations or the Purchased Assets prior to the
Closing Date, including (i) any and all Excluded Liabilities, (ii) any amounts
payable, or otherwise required to be expended, upon termination of the Primary
Studio Lease, the KZMP (FM) Tower Lease or the Auxiliary Studio Lease in order
to (x) remedy any failure by Seller (or its predecessors) prior to the Closing
Date to perform its obligations under any of the referenced leases, including
Seller’s obligation to maintain the premises leased thereunder to the standard
required by the applicable lease, or (y) with respect to the Primary Studio
Lease, upon the termination thereof, to comply with any obligation under the
Prime Studio Lease to restore all or any part of the premises leased thereunder
to any prior condition (except as results from actions taken other than by
Seller or its Affiliates following the Closing Date), including, in the case of
each of clauses (x) and (y), amounts applied against security deposits posted
under any such lease, and (iii) all amounts required to satisfy any Encumbrances
against the Purchased Assets that are of the type referred to in clauses (i) or
(ii) of the definition of Permitted Liens;

10.1.2 Any and all Damages occasioned by, arising out of or resulting from any
inaccuracy in any representation or warranty made by Seller hereunder, breach of
covenant by Seller, or default or nonfulfillment of any agreement on the part of
Seller under this Agreement, or from any inaccuracy in any representation or
warranty made by Seller under, or breach of any agreement or covenant made by
Seller under, any certificate, agreement, appendix, Schedule, or other
instrument furnished to Buyer pursuant to this Agreement;

10.1.3 Any and all Damages for any income Taxes of Seller (a) resulting from the
transactions contemplated under this Agreement, (b) resulting from the operation
of the Stations prior to 12:01 a.m. on the Closing Date, or (c) related to the
operations of Seller and its Affiliates other than the operation of the Stations
for any Tax period;

 

50



--------------------------------------------------------------------------------

10.1.4 Any Taxes of Seller (other than those described in Section 10.1.3) for
Tax periods (or portions thereof) ending prior to the Closing Date. For Tax
periods that include the Closing Date, such Taxes shall be allocated between the
period prior to the Closing Date and the period on and after the Closing Date as
described in Section 3.6.1;

10.1.5 Any and all Damages occasioned by, arising out of or resulting from any
Excluded Asset or Excluded Liability;

10.1.6 If the KBOC Upgrade License has not been issued prior to the Closing
Date, any and all Damages occasioned by, arising out of or resulting from any
modifications to Station KBOC, the Station KBOC Construction Permit or the
License Application that are required in order to (x) comply with the terms of
the Station KBOC Construction Permit and/or (y) remedy any objection by the FCC
which is resulting in a delay or refusal by the FCC to grant the License
Application, in each case, in an effort to cause the FCC to issue the KBOC
Upgrade License; and

10.1.7 If the Leasehold Title Policy is not issued by the Title Company (or
another title company reasonably satisfactory to Buyer) at Closing, any and all
Damages occasioned by, arising out of or resulting from any termination of the
KZMP Tower Lease prior to the scheduled expiration of the stated term thereof
(including, if validly exercised by Buyer, the term of the renewal option
provided for thereunder as of the Closing Date) resulting from either a
determination that Buyer does not hold a valid leasehold interest under the KZMP
Tower Lease in accordance with its terms, or the termination of the underlying
ground lease due to the assertion and exercise of rights by any Person holding a
lien on or interest in the underlying real property constituting the Transmitter
Site for KZMP-FM that is superior to the KZMP Tower Lease (other than by Buyer
or any Affiliate of Buyer).

10.2 Indemnification by Buyer. Buyer agrees to indemnify, defend and hold
harmless Seller and its Affiliates and their respective officers, directors,
employees, agents, representatives, stockholders, Affiliates, and each of their
successors and assigns (collectively, the “Seller Indemnified Parties”),
following the Closing Date from and against:

10.2.1 Any and all Damages, occasioned by, arising out of or resulting from the
ownership, operation or use of the Stations or the Purchased Assets on or
following the Closing Date, except to the extent that such amounts are
indemnifiable by Seller pursuant to Section 10.1, including any and all claims,
liabilities and obligations arising or required to be performed on or subsequent
to the Closing Date under any of the Assumed Liabilities with respect to Buyer’s
ownership and operation of the Stations from and after the Closing Date, except
to the extent that such amounts are indemnifiable by Seller pursuant to
Section 10.1;

10.2.2 Any and all Damages occasioned by, arising out of or resulting from any
inaccuracy in any representation or warranty made by Buyer hereunder, breach of

 

51



--------------------------------------------------------------------------------

covenant, or default or nonfulfillment, of any agreement on the part of Buyer
under this Agreement, or from any inaccuracy in any representation or warranty
made by Buyer under, or breach of any agreement or covenant made by Buyer under,
any certificate, agreement, appendix, Schedule, or other instrument furnished to
Seller pursuant to this Agreement;

10.2.3 Any and all Damages for any income Taxes of Buyer (a) resulting from the
operation of the Stations from and after 12:01 a.m. on the Closing Date, or
(b) related to the operations of Buyer and its Affiliates other than the
operation of the Stations for any Tax period; and

10.2.4 Any Taxes of Buyer (other than those described in Section 10.2.3) for Tax
periods (or portions thereof) beginning on or after the Closing Date. For Tax
periods that include the Closing Date, such Taxes shall be allocated between the
period prior to the Closing Date and the period on and after the Closing Date as
described in Section 3.6.1.

10.3 Third-Party Claims. In the event of third-party claims, each Party
(“Indemnified Party”) shall give written notice to the other Party
(“Indemnifying Party”) as soon as practicable and in no event later than ten
business days after the Indemnified Party has knowledge, or the discovery, of
any facts that, in its opinion, entitle or may entitle it to indemnification
under this Section 10.3. Seller, on the one hand, and Buyer, on the other, shall
be considered a single Party for purposes of this Section 10.3. However, failure
to give such notice will not preclude the Indemnified Party from seeking
indemnification hereunder, unless, and to the extent that, such failure
adversely affects to a material degree the Indemnifying Party’s ability to
defend against such a claim. The Indemnifying Party will promptly defend such a
claim by counsel approved by the Indemnified Party, which approval shall not be
unreasonably withheld, conditioned or delayed. The Indemnified Party may appear
at any proceeding by counsel of its own choosing at the Indemnified Party’s
expense and will otherwise reasonably cooperate in the defense of such claim,
provided that the Indemnifying Party shall promptly reimburse the Indemnified
Party all reasonable costs, expenses and attorneys’ fees incurred in the course
of cooperating in the defense of such claim. The Indemnifying Party shall be
responsible for all costs and expenses of any settlement. If the Indemnifying
Party, within ten business days after notice of a claim, fails to defend the
Indemnified Party, the Indemnified Party will be entitled to undertake the
defense, compromise or settlement of such claim at the expense of and for the
account and risk of the Indemnifying Party, and the Indemnifying Party will
reasonably cooperate with the Indemnified Party. Anything in this Section to the
contrary notwithstanding:

10.3.1 If Buyer is the Indemnified Party and in the reasonable judgment of Buyer
there is a reasonable probability that a claim may materially and adversely
affect the Indemnified Party or its continued operation of any Station, the
Indemnified Party will have the right, at its own cost and expense, to undertake
the prosecution, compromise and settlement of such claim, and the Indemnifying
Party will cooperate with the Indemnified Party;

10.3.2 If the facts giving rise to indemnification hereunder involve a possible
claim by the Indemnified Party against a third party, the Indemnified Party will
have the right, at its own cost and expense, to undertake the prosecution,
compromise and settlement of such claim; and

 

52



--------------------------------------------------------------------------------

10.3.3 The Indemnifying Party will not, without the consent of the Indemnified
Party, enter into or settle or compromise any claim or consent to any entry of
judgment which (i) in the reasonable judgment of the Indemnified Party may
adversely affect the Indemnified Party or, solely with respect to Buyer, Buyer’s
continued operation of any Station, and (ii) does not include as an
unconditional provision thereof the giving by the claimant or the plaintiff to
the Indemnified Party of a full and complete release from all liability in
respect to such claim.

10.4 Survival of Representations and Warranties. The representations and
warranties contained in this Agreement or in any Schedule or Exhibit, or in any
certificate or other instrument delivered pursuant to this Agreement, will
survive the consummation of the purchase-and-sale transactions contemplated by
this Agreement on the Closing Date for a period of 18 months after the Closing
Date. The covenants and agreements of Seller and Buyer contained in this
Agreement shall survive the Closing for a period of 18 months after the Closing
Date, except for those covenants and agreements that by their terms contemplate
performance in whole or in part after the Closing Date, which shall remain in
full force and effect for a period of 18 months following the date by which such
covenant or agreement is required to be performed (or, if there is no specified
date by which such covenant or agreement is required to be performed, such
covenant shall remain in full force and effect indefinitely). If a claim or
notice is given under this Article X or otherwise with respect to any such
representation, warranty or covenant prior to such expiration date, such claim
shall continue (and such representation, warranty and covenant shall survive)
indefinitely until such claim is finally resolved. Notwithstanding anything in
the foregoing to the contrary, the 18 month limitation shall not be applicable
to (i) claims arising under Sections 4.1, 4.2, 4.3.1, 4.4.1, 4.14, 5.1, 5.3, 5.4
and 5.5 (the “Fundamental Representations”), which shall survive indefinitely or
(ii) claims arising under Sections 4.12 and 4.17 which shall survive until six
(6) months after the expiration of the applicable statute of limitation for such
a claim.

10.5 Limitations.

10.5.1 Seller will not have any indemnity obligation arising out of
Section 10.1.2 (i) unless and until the aggregate amount of Damages incurred,
sustained or accrued by the Buyer Indemnified Parties as a result of such
breaches exceeds $750,000 (the “Basket Amount”), it being understood that after
such amount exceeds the Basket Amount, Seller will be liable only for all such
amounts under Section 10.1.2 in excess of the Basket Amount and (ii) in excess
of $20,000,000 (the “Cap”) in the aggregate, provided that neither the Basket
Amount nor the Cap shall be applicable (A) in the case of fraud, (B) with
respect to any of the Fundamental Representations, or the representations and
warranties in Section 4.12 and 4.17, (C) with respect to any matter arising
under Section 10.1.2 that relates to a covenant or agreement to be performed
following the Closing Date or (D) for the avoidance of doubt, with respect to
any matter arising under any subsection of Section 10.1 other than
Section 10.1.2 (even if a claim for such matter also could have been asserted
pursuant to Section 10.1.2).

 

53



--------------------------------------------------------------------------------

10.5.2 Buyer will not have any indemnity obligation arising out of
Section 10.2.2 (i) unless and until the aggregate amount of Damages incurred,
sustained or accrued by the Seller Indemnified Parties as a result of such
breaches exceeds the Basket Amount, it being understood that after such amount
exceeds the Basket Amount, Buyer will be liable only for all such amounts under
Section 10.2.2 in excess of the Basket Amount and (ii) in excess of the Cap in
the aggregate; provided that neither the Basket Amount nor the Cap shall be
applicable (A) in the case of fraud, (B) with respect to any of the Fundamental
Representations, (C) with respect to any matter arising under Section 10.2.2
that relates to a covenant or agreement to be performed following the Closing
Date or (D) for the avoidance of doubt, with respect to any matter arising under
any subsection of Section 10.2 other than Section 10.2.2 (even if a claim for
such matter also could have been asserted pursuant to Section 10.2.2).

10.5.3 If Buyer elects to proceed with the Closing pursuant to clause (i) of the
fifth sentence of Section 7.10, with respect to Remediation Indemnification,
Buyer’s right to indemnification under this Article X shall be limited to the
extent set forth in Section 7.10.

10.5.4 The indemnity provided under Section 10.1.7 shall survive until the
scheduled expiration of the stated term of the KZMP Tower Lease (including, if
validly exercised by Buyer, the term of the renewal option provided for
thereunder as of the Closing Date). Additionally, the indemnification
obligations of Seller under Section 10.1.7 together with all other indemnity
obligations of Seller that are subject to the Cap pursuant to 10.5.1 shall not
exceed the Cap.

10.6 Exclusivity. The Parties acknowledge and agree that, should the Closing
occur, the sole and exclusive remedy of the Parties with respect to any and all
matters arising out of, relating to or connected with this Agreement (other than
claims of, or causes of action arising from, fraud and other than as permitted
pursuant to Section 3.4, Section 3.6, Section 7.9 or Section 7.11) from and
after the Closing shall be pursuant to the indemnification provisions set forth
in this Article X.

10.7 Subrogation. Any Damages indemnifiable hereunder shall be limited to the
amount of Damages sustained by the Indemnified Party net of any insurance
proceeds actually recovered (less expenses incurred in connection with such
recovery), it being understood that pending any such payment by the insurance
company, the Indemnifying Party will pay the gross amount (i.e. before
subtraction of the insurance proceeds) of Damages indemnifiable hereunder to the
Indemnified Party. The net amount of any insurance proceeds actually received by
the Indemnified Party following receipt by the Indemnified Party of payment from
the Indemnifying Party shall be held in trust for the Indemnifying Party and the
Indemnified Party shall promptly notify the Indemnifying Party of the receipt of
such funds and, so long as the Indemnifying Party shall have paid to the
Indemnified Party all of the gross amount (i.e. before subtraction of the
insurance proceeds) of Damages indemnifiable hereunder, shall forward such
amounts to the Indemnifying Party within five business days. The Indemnified
Party and the Indemnifying Party shall cooperate, at the Indemnifying Party’s
sole expense, in connection with the pursuit of any such insurance recovery.

 

54



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS PROVISIONS

11.1 Notices. All notices, demands and requests, required or permitted to be
given under the provisions of this Agreement shall be in writing and will be
deemed duly given if it is received when delivered personally or by facsimile at
the facsimile numbers below and a telephone notification is provided by the
sending Party to the receiving Party at the time of the facsimile that such
notice is about to be sent (it being understood that a voice mail left on
answering machines shall be deemed to satisfy the requirement for such telephone
notification) or on the next business day when sent by a nationally recognized
“next-day” delivery service, to the Parties at the addresses set forth below:

If to Seller:

Walter F. Ulloa

Chairman and Chief Executive Officer

Entravision Communications Corporation

2425 Olympic Blvd., Suite 6000 West

Santa Monica, California 90401

Phone: (310) 447-3870

Fax: (310) 449-1306

Copies (which shall not, by itself, constitute notice) to:

Barry Friedman, Esq.

Thompson Hine LLP

1920 N Street, N.W.

Washington, D.C. 20036

Phone: (202) 973-2789

Fax: (202) 331-8330

and

Ruth Fisher, Esq.

Gibson, Dunn & Crutcher LLP

2029 Century Park East

Los Angeles, California 90067-3026

Phone: (310) 557-8057

Fax: (310) 552-7070

If to Buyer:

Mr. Lenard D. Liberman

Executive Vice President

Liberman Broadcasting of Dallas, Inc.

1845 Empire Avenue

Burbank, California 91504

Phone: (818) 563-5722

Fax: (818) 558-4244

 

55



--------------------------------------------------------------------------------

Copy (which shall not, by itself, constitute notice) to:

Joseph K. Kim, Esq.

O’Melveny & Myers LLP

400 South Hope Street, 18th Floor

Los Angeles, California 90071

Phone: (213) 430-6000

Fax: (213) 430-6407

or any other such facsimile numbers, telephone numbers and addresses as any
Party may from time to time supply in writing to the other Parties.

11.2 Benefit and Assignment. This Agreement will be binding upon and inure to
the benefit of the Parties, and their respective permitted successors and
assigns. No Party may assign any of its rights under this Agreement without the
prior written consent of Buyer and Seller; provided, however, that Buyer may
assign their rights and obligations hereunder without Seller’s consent to any
party wholly owned, directly or indirectly, by LBI Media, provided that such
entity is financially qualified and qualified under the Communications Act to
close the transaction, and provided that Buyer may assign its rights hereunder,
without Seller’s consent, to any of its lenders (each a “Permitted Assignment”),
and provided further that no such assignment shall limit the Buyer’s obligations
hereunder. Any purported assignment (other than a Permitted Assignment) shall be
void ab initio. Additionally, nothing in this Agreement shall prohibit, or
require Seller’s consent to, the conversion of LBI or LBI Sub from a corporation
to a limited liability company prior to, or after, the Closing Date; provided,
that such conversion shall not adversely affect Buyer’s obligations hereunder.

11.3 Public Announcements. Buyer, on the one hand, and Seller on the other, will
consult with, and obtain the prior written approval of (such approval not to be
unreasonably withheld, conditioned or delayed), each other before issuing, and
provide each other the opportunity to review, comment upon and concur with, any
press release or other public statement with respect to this Agreement or the
transactions contemplated by this Agreement. No Party shall issue any such press
release or make any such public statement prior to such consultation and
approval, except as may be required by applicable law, court process or by
obligations pursuant to any listing agreement with any national securities
exchange or the National Association of Securities Dealers, Inc or disclosures
to advisors and financing sources of each Party and disclosures required in
connection with FCC or HSRA approvals or under financing documents or as
required by any national securities exchange or the Securities and Exchange
Commission.

11.4 Other Documents. The Parties will execute such other documents as may be
necessary and desirable to the implementation and consummation of this
Agreement.

 

56



--------------------------------------------------------------------------------

11.5 Appendices. All Schedules and Exhibits are deemed to be part of this
Agreement and are incorporated herein, where applicable, as if fully set forth
herein. Whenever, by the terms of this Agreement or any subsequent agreement of
the Parties, any additions or deletions are made to the Purchased Assets shown
on the Schedules, the Schedules affected shall be deemed to be appropriately
modified to reflect those changes.

11.6 Attorneys’ Fees. Each Party hereto agrees that, in the event of any and all
claims, grievances, demands, controversies, causes of action or disputes of any
nature whatsoever, the prevailing Party shall be entitled to recover from the
losing Party reasonable attorneys’ fees, expenses and costs.

11.7 Governing Law. This Agreement will be governed, construed and enforced in
accordance with the laws of the State of California applicable to contracts made
therein, without giving effect to any law or rules that would cause the laws of
any jurisdiction other than the State of California to be applied.

11.8 Arbitration. Any dispute, controversy or other matters as to which the
Parties disagree arising out of, relating to or in connection with the
provisions of this Agreement or the interpretation, breach or alleged breach
hereof shall be settled and decided by arbitration conducted by the Judicial
Arbitration and Mediation Service (“JAMS”) in accordance with its Commercial
Arbitration Rules, subject to the following:

11.8.1 Any arbitration as set forth above shall be held and conducted in Los
Angeles, California before one arbitrator who shall be selected by mutual
agreement of the Parties. If agreement is not reached on the selection of the
arbitrator within 30 days after commencement of an arbitration by (i) submission
of a matter to the JAMS in accordance with its Commercial Arbitration Rules and
(ii) notice to the other Party of the initiating Party’s intention to arbitrate,
then such arbitrator shall be appointed by the presiding judge of the
appropriate Los Angeles, California court.

11.8.2 The arbitrator appointed must be a former or retired judge, or an
attorney with at least 15 years experience in the broadcast radio industry.

11.8.3 The prevailing Party shall be awarded reasonable attorneys’ fees, expert
and non-expert witness costs and expenses, and other costs and expenses incurred
in connection with the arbitration unless the arbitrator, for good cause,
determines otherwise.

11.8.4 The dispute shall be heard in accordance with the rules and procedures of
JAMS and the arbitrator’s decision and award shall be final and binding.

11.8.5 Costs and fees of the arbitrator (including the cost of the record of
transcripts of the arbitration) shall be borne by the non-prevailing Party,
unless the arbitrator for good cause determines otherwise. Costs and fees
payable in advance shall be advanced equally by the Parties, subject to ultimate
payment by the non-prevailing Party in accordance with the preceding sentence.

 

57



--------------------------------------------------------------------------------

11.8.6 Any Party may initiate an arbitration proceeding under this Section 11.8
by written notice to the other Party of its intention to arbitrate, specifying
the dispute or controversy to be arbitrated, the amount involved and the remedy
sought, and by filing with the Los Angeles, California office of the JAMS a copy
of said notice together with a copy of this Agreement and the fee specified in
the JAMS fee schedule. In no event shall a demand for arbitration be made after
the date when institution of legal or equitable proceedings based on the claim,
dispute or other matter in question would be barred by the applicable statute of
limitations.

11.8.7 This agreement to arbitrate shall be specifically enforceable under
applicable law in any court of competent jurisdiction. The award rendered by the
arbitrator shall be final and judgment may be entered in accordance with
applicable law and in any court having jurisdiction thereof.

11.8.8 Notwithstanding anything contained in this Agreement elsewhere to the
contrary, and unless modified by the arbitrator upon a showing of good cause,
the arbitration shall proceed upon the following schedule: (i) within 30 days
from the service of the notice of the request to arbitrate, the Parties shall
select the arbitrator or an arbitrator shall be selected as provided herein;
(ii) within 30 days after selection of the arbitrator, the Parties shall conduct
a pre-arbitration conference at which a schedule of pre-arbitration discovery
shall be set, all pre-arbitration motions scheduled and any other necessary
pre-arbitration matters decided; (iii) all discovery shall be completed within
four months following the pre-arbitration conference; (iv) all pre-arbitration
motions shall be filed and briefed so that they may be heard no later than one
month following the discovery cut-off; (v) the arbitration shall be scheduled to
commence no later than 30 days after the decision on all pre-arbitration motions
but in any event no later than six months following the service of the notice of
arbitration; and (vi) the arbitrator shall render his written decision within 30
days following the completion of the arbitration.

11.8.9 Any monetary award of the arbitrator may include interest at the highest
prime rate, as published in the Wall Street Journal, plus two percent, which
interest shall accrue from the date the claim, dispute or other matter in
question was rightfully due and payable under this Agreement until the date the
award is paid to the prevailing Party.

11.8.10 No provision of this Section 11.8 shall limit the right of any Party to
this Agreement to obtain provisional or ancillary remedies from a court of
competent jurisdiction before, after, or during the pendency of any arbitration
or other proceeding with respect to (i) any claim arising under Section 7.9,
(ii) any other claim for which any equitable remedy may be available, or
(iii) any claims related to the enforcement of this Section 11.8. The exercise
of such remedy does not waive the right of any Party to resort to arbitration.

 

58



--------------------------------------------------------------------------------

11.9 Counterparts. This Agreement may be signed in any number of counterparts
with the same effect as if the signature on each such counterpart were upon the
same instrument.

11.10 Headings. The headings of the Sections of this Agreement are inserted as a
matter of convenience and for reference purposes only. They in no respect
define, limit or describe the scope of this Agreement or the intent or
interpretation of any Section.

11.11 Entire Agreement. This Agreement, the Escrow Agreement, the
Confidentiality Agreement, the letter agreement by and among the Parties and
dated as of the Execution Date (the “Side Letter”) and all Schedules and
Exhibits hereto and thereto; and all agreements, certificates and instruments
delivered by the Parties pursuant to the terms of this Agreement represent the
entire understanding and agreement between the Parties with respect to the
subject matter hereof, supersede all prior negotiations and agreements between
the Parties, including the Letter of Intent, and can be amended, supplemented,
waived or changed only by an amendment in writing which makes specific reference
to this Agreement or the amendment, as the case may be, and which is signed by
the Parties.

11.12 Personal Liability. This Agreement shall not create or be deemed to create
or permit any personal liability or obligation on the part of any direct or
indirect stockholder of Seller or Buyer or any officer, director, employee,
representative or investor of either Party hereto.

11.13 Post-Closing Cooperation With Respect to Financial Statements. From the
date hereof until date of the issuance of Buyer’s first audited financial
statements after the first anniversary of the Closing Date, Seller agrees to
cooperate with, and provide reasonable assistance to, Buyer and its Affiliates
in connection with any filings, registration statements or reports of Buyer or
any of its Affiliates under the Securities Act of 1933, as amended, or the
Securities and Exchange Act of 1934, as amended and any rules and regulations
promulgated thereunder. At Buyer’s request, such cooperation and assistance
shall include making available such financial information with respect to the
Stations as may reasonably be required in connection with any such filing,
registration statement or report (to the extent such financial information is
available to the Seller), including using commercially reasonable efforts to
facilitate Buyer’s access to Seller’s independent accountants with respect to
the Stations and the ability to request that Seller’s independent accountants
complete an audit of the Stations for any pre-Closing period, if the Buyer so
desires and at Buyer’s cost. The cost of preparation of any such required
financial information shall be borne by Buyer.

[Remainder of Page Intentionally Left Blank]

 

59



--------------------------------------------------------------------------------

Execution Version

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their duly authorized officers on the day and year first above
written.

 

SELLER: ENTRAVISION COMMUNICATIONS CORPORATION By:  

/s/ Walter F. Ulloa

Name:   Walter F. Ulloa Title:   Chairman & CEO ENTRAVISION HOLDINGS, LLC By:  

/s/ Walter F. Ulloa

Name:   Walter F. Ulloa Title:   Chairman & CEO ENTRAVISION-TEXAS LIMITED
PARTNERSHIP By: Entravision Texas G.P., LLC, its general partner By:  

/s/ Walter F. Ulloa

Name:   Walter F. Ulloa Title:   Chairman & CEO

 

  S-1   Asset Purchase Agreement



--------------------------------------------------------------------------------

BUYER: LIBERMAN BROADCASTING OF DALLAS, INC. By:  

/s/ Lenard D. Liberman

Name:   Lenard D. Liberman Title:   Executive Vice President LIBERMAN
BROADCASTING OF DALLAS LICENSE CORP. By:  

/s/ Lenard D. Liberman

Name:   Lenard D. Liberman Title:   Executive Vice President

 

  S-2   Asset Purchase Agreement